





Exhibit 10.1


EVERCORE INC.
$75,000,000 4.34% Series E Senior Notes due August 1, 2029
$60,000,000 4.44% Series F Senior Notes due August 1, 2031
$40,000,000 Series G Senior Notes due August 1, 2033
£25,000,000 3.33% Series H Senior Notes due August 1, 2033
______________
NOTE PURCHASE AGREEMENT
______________
Dated August 1, 2019






--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)




 
Page
SECTION 1.
AUTHORIZATION OF NOTES
1
 
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES; SUBSIDIARY GUARANTIES
2
 
 
 
Section 2.1
Sale and Purchase of Notes
2
 
 
 
Section 2.2
Subsidiary Guaranties
2
 
 
 
SECTION 3.
CLOSING
2
 
 
 
SECTION 4.
CONDITIONS TO CLOSING
3
 
 
 
Section 4.1
Representations and Warranties
3
 
 
 
Section 4.2
Performance; No Default
3
 
 
 
Section 4.3
Compliance Certificates
3
 
 
 
Section 4.4
Opinions of Counsel
4
 
 
 
Section 4.5
Purchase Permitted by Applicable Law, Etc.
4
 
 
 
Section 4.6
Sale of Other Notes
4
 
 
 
Section 4.7
Payment of Special Counsel Fees
4
 
 
 
Section 4.8
Private Placement Numbers
4
 
 
 
Section 4.9
Changes in Corporate Structure
4
 
 
 
Section 4.10
Funding Instructions
5
 
 
 
Section 4.11
Subsidiary Guaranties
5
 
 
 
Section 4.12
Proceedings and Documents
5
 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
 
 
 
Section 5.1
Organization; Power and Authority
5
 
 
 
Section 5.2
Authorization, Etc.
6
 
 
 
Section 5.3
Disclosure
6
 
 
 
Section 5.4
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
 
 
 
Section 5.5
Financial Statements; Material Liabilities
7
 
 
 
Section 5.6
Compliance with Laws, Other Instruments, Etc.
8
 
 
 
Section 5.7
Governmental Authorizations, Etc.
8
 
 
 
Section 5.8
Litigation; Observance of Agreements, Statutes and Orders
8
 
 
 
Section 5.9
Taxes
8
 
 
 
Section 5.10
Title to Property; Leases
9
 
 
 
Section 5.11
Licenses, Permits, Etc.
9



- i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
Section 5.12
Compliance with ERISA
9
 
 
 
Section 5.13
Private Offering by the Company
11
 
 
 
Section 5.14
Use of Proceeds; Margin Regulations
11
 
 
 
Section 5.15
Existing Indebtedness; Future Liens
11
 
 
 
Section 5.16
Foreign Assets Control Regulations, Etc.
12
 
 
 
Section 5.17
Status under Certain Statutes
14
 
 
 
Section 5.18
Environmental Matters
14
 
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
14
 
 
 
Section 6.1
Purchase for Investment
14
 
 
 
Section 6.2
Source of Funds
15
 
 
 
SECTION 7.
INFORMATION AS TO COMPANY
17
 
 
 
Section 7.1
Financial and Business Information
17
 
 
 
Section 7.2
Officer's Certificate
20
 
 
 
Section 7.3
Visitation
20
 
 
 
Section 7.4
Electronic Delivery
21
 
 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
22
 
 
 
Section 8.1
Maturity
22
 
 
 
Section 8.2
Optional Prepayments with Make-Whole Amount
22
 
 
 
Section 8.3
Allocation of Partial Prepayments
23
 
 
 
Section 8.4
Maturity; Surrender, Etc.
23
 
 
 
Section 8.5
Purchase of Notes
23
 
 
 
Section 8.6
Make-Whole Amount
23
 
 
 
Section 8.7
Change of Control Prepayment
26
 
 
 
Section 8.8
Disposition of Assets Prepayment
26
 
 
 
Section 8.9
Payments Due on Non-Business Days
27
 
 
 
SECTION 9.
AFFIRMATIVE COVENANTS
28
 
 
 
Section 9.1
Compliance with Laws
28
 
 
 
Section 9.2
Insurance
28
 
 
 
Section 9.3
Maintenance of Properties
28
 
 
 
Section 9.4
Payment of Taxes and Claims
28



- ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
Section 9.5
Corporate Existence, Etc.
29
 
 
 
Section 9.6
Books and Records
29
 
 
 
Section 9.7
Subsidiary Guarantors
29
 
 
 
SECTION 10.
NEGATIVE COVENANTS
31
 
 
 
Section 10.1
Transactions with Affiliates
31
 
 
 
Section 10.2
Merger, Consolidation, Etc.
31
 
 
 
Section 10.3
Line of Business
32
 
 
 
Section 10.4
Terrorism Sanctions Regulations
33
 
 
 
Section 10.5
Liens
33
 
 
 
Section 10.6
Subsidiary Indebtedness
35
 
 
 
Section 10.7
Disposition of Assets
36
 
 
 
Section 10.8
Financial Covenants
37
 
 
 
SECTION 11.
EVENTS OF DEFAULT
37
 
 
 
SECTION 12.
REMEDIES ON DEFAULT, ETC.
40
 
 
 
Section 12.1
Acceleration
40
 
 
 
Section 12.2
Other Remedies
41
 
 
 
Section 12.3
Rescission
41
 
 
 
Section 12.4
No Waivers or Election of Remedies, Expenses, Etc.
41
 
 
 
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
41
 
 
 
Section 13.1
Registration of Notes
41
 
 
 
Section 13.2
Transfer and Exchange of Notes
42
 
 
 
Section 13.3
Replacement of Notes
42
 
 
 
Section 13.4
Legend
43
 
 
 
SECTION 14.
PAYMENTS ON NOTES
43
 
 
 
Section 14.1
Place of Payment
43
 
 
 
SECTION 15.
EXPENSES, ETC.
44
 
 
 
Section 15.1
Transaction Expenses
44
 
 
 
Section 15.2
Survival
44
 
 
 
SECTION 16.
SURVIVAL OF REPRESENTAITONS AND WARRANTIES; ENTIRE AGREEMENT
45



- iii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
SECTION 17.
AMENDMENT AND WAIVER
45
 
 
 
Section 17.1
Requirements
45
 
 
 
Section 17.2
Solicitation of Holders of Notes
45
 
 
 
Section 17.3
Binding Effect, etc.
46
 
 
 
Section 17.4
Notes Held by Company, etc.
46
 
 
 
SECTION 18.
NOTICES
47
 
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
47
 
 
 
SECTION 20.
CONFIDENTIAL INFORMATION
47
 
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
49
 
 
 
SECTION 22.
MISCELLANEOUS
49
 
 
 
Section 22.1
Successors and Assigns
49
 
 
 
Section 22.2
Accounting Terms
49
 
 
 
Section 22.3
Severability


51
 
 
 
Section 22.4
Construction, etc.
51
 
 
 
Section 22.5
Counterparts
51
 
 
 
Section 22.6
Governing Law
51
 
 
 
Section 22.7
Jurisdiction and Process; Waiver of Jury Trial
52
 
 
 
Section 22.8
Obligations to Make Payment in Dollars or Sterling
52
 
 
 
Section 22.9
Exchange Rate
53
 
 
 













































- iv-

--------------------------------------------------------------------------------







Schedule A
-
Defined Terms
 
 
 
Schedule 1(a)
-
Form of Series E Note
 
 
 
Schedule 1(b)
-
Form of Series F Note
 
 
 
Schedule 1(c)
-
Form of Series G Note
 
 
 
Schedule 1(d)
-
Form of Series H Note
 
 
 
Schedule 2.2
-
Form of Subsidiary Guaranty
 
 
 
Schedule 4.4(a)
-
Form of Opinion of Special Counsel for the Company and the Subsidiary Guarantors
 
 
 
Schedule 4.4(b)
-
Form of Opinion of Special Counsel for the Purchasers
 
 
 
Schedule 5.3
-
Disclosure Materials
 
 
 
Schedule 5.4
-
Subsidiaries of the Company and Ownership of Subsidiary Stock
 
 
 
Schedule 5.5
-
Financial Statements
 
 
 
Schedule 5.15
-
Existing Indebtedness
 
 
 
Schedule 10.5
-
Existing Liens
 
 
 
Schedule B    
-
Information Relating to Purchasers









--------------------------------------------------------------------------------





Evercore Inc.
55 E 52nd Street
New York, New York 10055
$75,000,000 4.34% Series E Senior Notes due August 1, 2029
$60,000,000 4.44% Series F Senior Notes due August 1, 2031
$40,000,000 4.54% Series G Senior Notes due August 1, 2033
£25,000,000 3.33% Series H Senior Notes due August 1, 2033


August 1, 2019
To Each of the Purchasers Listed in
Schedule B Hereto:
Ladies and Gentlemen:
Evercore Inc., a Delaware corporation (together with any successor thereto that
becomes a party hereto pursuant to Section 10.2, the “Company”), agrees with
each of the Purchasers as follows:
SECTION 1.    AUTHORIZATION OF NOTES.
The Company will authorize the issue and sale of:
(a)$75,000,000 aggregate principal amount of its 4.34% Series E Senior Notes due
August 1, 2029 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Series E Notes”),
(b)$60,000,000 aggregate principal amount of its 4.44% Series F Senior Notes due
August 1, 2031 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Series F Notes”),
(c)$40,000,000 aggregate principal amount of its 4.54% Series G Senior Notes due
August 1, 2033 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Series G Notes”),
(d)£25,000,000 aggregate principal amount of its 3.33% Series H Senior Notes due
August 1, 2033 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Series H Notes”).
The Series E Notes, the Series F Notes, the Series G Notes and the Series H
Notes are referred to herein, collectively, as the “Notes”. The Series E Notes,
the Series F Notes, the Series G Notes and the Series H Notes shall be
substantially in the forms set out in Schedule 1(a), Schedule 1(b), Schedule
1(c) and Schedule 1(d), respectively. Certain capitalized and other terms used
in this




--------------------------------------------------------------------------------




Agreement are defined in Schedule B. References to a “Schedule” are references
to a Schedule attached to this Agreement unless otherwise specified. References
to a “Section” are references to a Section of this Agreement unless otherwise
specified.
SECTION 2.    SALE AND PURCHASE OF NOTES; SUBSIDIARY GUARANTIES.
Section 2.1    Sale and Purchase of Notes.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
Series specified opposite such Purchaser’s name in Schedule B at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
Section 2.2 Subsidiary Guaranties.
Payment by the Company of all amounts due with respect to the Notes and
performance by the Company of its obligations under this Agreement will also be
guaranteed by the Subsidiary Guarantors and may, from time to time, be
guaranteed by other direct or indirect Subsidiaries of the Company, in each case
pursuant to a guaranty agreement substantially in the form of Schedule 2.2 or
such other form as is in form and substance reasonably satisfactory to the
Required Holders (each, as amended, restated or otherwise modified from time to
time, a “Subsidiary Guaranty”).
SECTION 3.    CLOSING.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178-0060, at 9:00 a.m., New York City local time, at a closing (the
“Closing”) on August 1, 2019. At the Closing the Company will deliver to each
Purchaser the Notes of each Series to be purchased by such Purchaser in the form
of a single Note for each Series to be purchased (or such greater number of
Notes in denominations of at least $100,000 for the US Dollar Notes and £100,000
for the Sterling Notes as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of its nominee),
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company as follows [ ].
If at the Closing the Company shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction or such failure by the Company to tender such
Notes.






2

--------------------------------------------------------------------------------




SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1    Representations and Warranties.
(a)The representations and warranties of the Company in this Agreement shall be
correct when made and at the Closing.
(b)The representations and warranties of the Subsidiary Guarantors in their
respective Subsidiary Guaranties shall be correct when made and at the Closing.
Section 4.2    Performance; No Default.
(a)    The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing. Before and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.
(b)    Each Subsidiary Guarantor shall have performed and complied with all
agreements and conditions contained in its Subsidiary Guaranty required to be
performed or complied with by it prior to or at the Closing.
Section 4.3    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificates.
(i)The Company shall have delivered to such Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (i) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement,
(ii) the Company’s organizational documents as then in effect, and (iii) copies
of the PNC Loan Documents.
(ii)    Each Subsidiary Guarantor shall have delivered to such Purchaser a
certificate of its Secretary, Assistant Secretary or other authorized person,
dated the date of the Closing, certifying as to (i) the resolutions attached
thereto and




3

--------------------------------------------------------------------------------




other corporate proceedings relating to the authorization, execution and
delivery of its Subsidiary Guaranty and (ii) such Subsidiary Guarantor’s
organizational documents as then in effect.
Section 4.4    Opinions of Counsel
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Simpson Thacher &
Bartlett LLP, counsel for the Company and the Subsidiary Guarantors,
substantially in the form set forth in Schedule 4.4(a) (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Morgan, Lewis & Bockius LLP, the Purchasers’ special counsel in connection with
such transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.
Section 4.5    Purchase Permitted By Applicable Law, Etc
On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
Section 4.6    Sale of Other Notes
Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule B.
Section 4.7    Payment of Special Counsel Fees
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
Section 4.8    Private Placement Numbers
Private Placement Numbers issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of the Notes.
Section 4.9    Changes in Corporate Structure






4

--------------------------------------------------------------------------------




Neither the Company nor any Subsidiary Guarantor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
Section 4.10    Funding Instructions
At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.
Section 4.11    Subsidiary Guaranties
Each Subsidiary Guarantor shall have duly executed and delivered to the
Purchasers a Subsidiary Guaranty substantially in the form of Schedule 2.2 and
each such Subsidiary Guaranty shall be in full force and effect.
Section 4.12    Proceedings and Documents
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser that:
Section 5.1    Organization; Power and Authority
(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
(b)    Each Subsidiary Guarantor is a limited partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign limited
partnership or limited liability company and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be


5

--------------------------------------------------------------------------------




so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Subsidiary
Guarantor has the power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver its Subsidiary Guaranty and to
perform the provisions thereof.
Section 5.2    Authorization, Etc.
(a)This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
(b)The Subsidiary Guaranty of each Subsidiary Guarantor has been duly authorized
by all necessary action on the part of such Subsidiary Guarantor, and such
Subsidiary Guaranty constitutes a legal, valid and binding obligation of such
Subsidiary Guarantor enforceable against such Subsidiary Guarantor in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 5.3    Disclosure
    The Company, through its agents, J.P. Morgan Securities LLC and PNC Capital
Markets LLC, has delivered to each Purchaser a copy of a Confidential Private
Placement Memorandum, dated June 26, 2019 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to July 17, 2019 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made; provided that with
respect to any statements, estimates or projections with respect to future
performance included in the Disclosure Documents, the Company represents only
that such statements, estimates or projections have been prepared in good faith
based upon assumptions believed by the Company to be reasonable on the date any
such statements, estimates or projections were prepared and furnished. Except as
disclosed in the Disclosure Documents, since December 31, 2018, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company or any




6

--------------------------------------------------------------------------------




Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could, in the Company’s good faith opinion, reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.
Section 5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates
(a)Schedule 5.4 contains (except as noted therein) complete and correct lists of
(i) the Company’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.
(c)Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than as set forth on Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.
Section 5.5    Financial Statements; Material Liabilities
The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its




7

--------------------------------------------------------------------------------




Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.
Section 5.6    Compliance with Laws, Other Instruments, Etc
The execution, delivery and performance by the Company of this Agreement and the
Notes, and the execution, delivery and performance by each Subsidiary Guarantor
of its Subsidiary Guaranty, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective properties may be bound or affected, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.
Section 5.7    Governmental Authorizations, Etc
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, or in
connection with the execution, delivery or performance by any Subsidiary
Guarantor of its Subsidiary Guaranty, including without limitation, any action
required in connection with the obtaining of Dollars or Sterling to make
payments under this Agreement or the Notes.
Section 5.8    Litigation; Observance of Agreements, Statutes and Orders
(a)There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.9    Taxes










8

--------------------------------------------------------------------------------




The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any filings or payments related to taxes and assessments (i) which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2015.
Section 5.10    Title to Property; Leases
The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
Section 5.11    Licenses, Permits, Etc.
(a)The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
(b)To the best knowledge of the Company, no product or service of the Company or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12    Compliance with ERISA
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate,


9

--------------------------------------------------------------------------------




reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA (other than liability to the PBGC for timely paid premiums under
section 4007 of ERISA) or the penalty or excise tax provisions of the Code
relating to its Plans or any Multiemployer Plan, and no event, transaction or
condition has occurred or exists that could, individually or in the aggregate,
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code relating to any Plan or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. (For the avoidance of doubt, the reference in the
immediately preceding sentence to any event, transaction or condition has
occurred or exists and that could result in a penalty or excise tax under the
Code or federal law does not apply to any Multiemployer Plans and/or any
penalties or excise taxes relating to potential prohibited transactions in
connection with the execution and delivery of this Agreement, which are
separately covered in Section 5.12(e) below.)
(b)To the extent applicable, the present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are reasonably expected to result in a Material Adverse Effect.
(d)To the extent applicable, the expected postretirement benefit obligation
(determined as of the last day of the Company’s most recently ended fiscal year
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Company and
its Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement, the execution and delivery
of the Subsidiary Guaranties of the Subsidiary Guarantors, and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406(a) of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the






10

--------------------------------------------------------------------------------




funds to be used to pay the purchase price of the Notes to be purchased by such
Purchaser.
Section 5.13    Private Offering by the Company
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than 50 other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
Section 5.14    Use of Proceeds; Margin Regulations
The Company will use the proceeds of the sale of the Notes hereunder for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 15% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 15% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15    Existing Indebtedness; Future Liens
(a)Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
August 1, 2019 (including descriptions of the obligors and obligees, principal
amounts outstanding, any collateral therefor and any Guaranties thereof), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause






11

--------------------------------------------------------------------------------




or permit in the future (upon the happening of a contingency or otherwise) any
of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness.
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.
Section 5.16    Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially majority owned by, controlled
by or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is target
of any OFAC Sanctions Program, or (iii) otherwise blocked, targeted by sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar applicable law or
regulation administered or enforced by OFAC, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the
Company nor any Controlled Entity has been notified in writing that its name
appears or is expected in the future to appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is the target of U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is






12

--------------------------------------------------------------------------------




under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions.
(d)

(i)Neither the Company nor any Controlled Entity (A) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction
in which the Company or any Controlled Entity conducts business, including but
not limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act
2010 (collectively, “Anti-Corruption Laws”), (B) to the Company’s actual
knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(C) has been assessed civil or criminal penalties under any Anti-Corruption Laws
or (D) has been or is the target of sanctions imposed by the United Nations or
the European Union;
(ii)To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (A) improperly influencing any act,
decision or failure to act by such Governmental Official in his or her official
capacity or such commercial counterparty, (B) inducing a Governmental Official
to do or omit to do any act in violation of the Governmental Official’s lawful
duty, or (C) inducing a Governmental Official or a commercial counterparty to
use his or her influence improperly with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any applicable law or regulation or which would cause
any holder to be in violation of any law or regulation applicable to such
holder; and
(iii)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.








13

--------------------------------------------------------------------------------




Section 5.17    Status under Certain Statutes
Neither the Company nor any Subsidiary is required to register as an investment
company under the Investment Company Act of 1940, as amended, or subject to
regulation under the Federal Power Act, as amended.
Section 5.18    Environmental Matters
(a)Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Company or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.
Section 6.1    Purchase for Investment
(a)    Each Purchaser severally represents that it is purchasing the Notes for
its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if


14

--------------------------------------------------------------------------------




registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
(b)Each Purchaser further severally represents to the Company that it is (i) a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act or (ii) an Institutional Accredited Investor (as defined below)
and is purchasing the Notes in the ordinary course of its business solely for
its own account or for accounts of investors who are institutional accredited
investors within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act (each, an “Institutional Accredited Investor”) for whom such
Purchaser acts as a duly authorized fiduciary or agent and as to which account
such Purchaser exercises sole investment discretion, in each case for the
purpose of investment, without a view to the distribution or resale of such
Notes, but subject, nevertheless, to the disposition of the Notes being at all
times within such Purchaser’s control.
(c)Each Purchaser acknowledges that the Company is entering into this Agreement
and the Subsidiary Guarantors are entering into the Subsidiary Guaranties in
reliance upon the representations, warranties and acknowledgements of the
Purchasers in this Section 6.
(d)Each Purchaser severally represents to the Company that such Purchaser has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of a purchase of Notes for itself or,
to the extent such Purchaser is purchasing the Notes other than for its own
account, for each person for whose account such Purchaser is acquiring any
Notes, and each Purchaser has determined that the Notes are a suitable
investment for itself or, to the extent such Purchaser is purchasing the Notes
other than for its own account, for each person for whose account such Purchaser
is acquiring any Notes, both in the nature and the principal amount of the Notes
being acquired. Each Purchaser acknowledges that it has received such
information concerning the Company, the Subsidiary Guarantors, the Notes and the
Subsidiary Guaranties and has been given the opportunity to ask such questions
of and receive answers from representatives of the Company as it deems
sufficient, based on information provided by the Company to such Purchaser, to
make an informed investment decision with respect to the Notes.
Section 6.2    Source of Funds
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual














15

--------------------------------------------------------------------------------




Statement”)) for the general account contract(s) held by or on behalf of any
employee benefit plan together with the amount of the reserves and liabilities
for the general account contract(s) held by or on behalf of any other employee
benefit plans maintained by the same employer (or affiliate thereof as defined
in PTE 95-60) or by the same employee organization in the general account do not
exceed 10% of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c) and identified in writing as a
Source described in this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d)
and identified in such writing as a Source described in this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the




16

--------------------------------------------------------------------------------




INHAM nor a person controlling or controlled by the INHAM (applying the
definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or
more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e) and
identified in such writing as a Source described in this clause (e); or
(f)the Source is a governmental plan; or
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g) and
identified in such writing as a Source described in this clause (g); or
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.    INFORMATION AS TO COMPANY.
Section 7.1    Financial and Business Information
The Company shall deliver to each holder of a Note that is an Institutional
Investor:
(a)    Quarterly Statements - within 45 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial




17

--------------------------------------------------------------------------------




Officer as fairly presenting, in all material respects, the financial position
of the companies being reported on and their results of operations and cash
flows, subject to changes resulting from year-end adjustments, provided that
delivery within the time period specified above of copies of the Company’s
Form 10-Q prepared in compliance with the requirements therefor and filed with
the SEC shall be deemed to satisfy the requirements of this Section 7.1(a);
(b)Annual Statements - within 90 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Company’s
Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether
the Company is subject to the filing requirements thereof and (y) the date by
which such financial statements are required to be delivered under any Material
Credit Facility or the date on which such corresponding financial statements are
delivered under any Material Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Company, duplicate copies of:
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary








18

--------------------------------------------------------------------------------




with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;
(d)Notice of Default or Event of Default - promptly, and in any event within 15
days after a Responsible Officer becoming aware of the existence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)ERISA Matters - promptly, and in any event within 15 days after a Responsible
Officer becoming aware of any of the following, a written notice setting forth
the nature thereof and the action, if any, that the Company or an ERISA
Affiliate proposes to take with respect thereto:
(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
(f)Notices from Governmental Authority - promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
(g)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of






19

--------------------------------------------------------------------------------




the Company to perform its obligations hereunder and under the Notes as from
time to time may be reasonably requested by any such holder of a Note.
Section 7.2    Officer’s Certificate
Each set of financial statements delivered to a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer:
(a)Covenant Compliance - setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2(a)) as to
the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;
(b)Event of Default - certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
financial statements then being furnished to the date of the certificate and
that such review shall not have disclosed the existence during such period of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto; and
(c)Subsidiary Guarantors - setting forth a list of any Subsidiaries that were
Subsidiary Guarantors during the quarterly or annual period covered by the
financial statements then being furnished and, if any such Subsidiary was not a
Subsidiary Guarantor during the entire quarterly or annual period, setting forth
the dates on which such Subsidiary was a Subsidiary Guarantor.
Section 7.3    Visitation
The Company shall permit the representatives of each holder of a Note that is an
Institutional Investor:
(a)    No Default - if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the




20

--------------------------------------------------------------------------------




Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(b)Default - if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested;
provided that no holder of Notes shall be entitled to examine or make copies or
abstracts of, or otherwise obtain information with respect to, the Company’s
records relating to pending or threatened litigation if (i) the Company
determines after consultation with counsel qualified to advise on such matters
that, notwithstanding the confidentiality requirements of Section 20, it would
be prohibited from disclosing such information by applicable law or regulations
without making public disclosure thereof, or (ii) notwithstanding the
confidentiality requirements of Section 20, the Company is prohibited from
disclosing such information by the terms of an obligation of confidentiality
contained in any agreement with any non-Affiliate binding upon the Company and
not entered into in contemplation of this proviso, provided further that, with
respect to this clause (ii), (x) the Company shall use commercially reasonable
efforts to obtain consent from the party in whose favor the obligation of
confidentiality was made to permit the disclosure of the relevant information
and (y) the Company has received a written opinion of counsel confirming that
disclosure of such information without consent from such other contractual party
would constitute a breach of such agreement. Promptly after determining that the
Company is not permitted to disclose any information as a result of the
limitations described in the first proviso to this clause (b), the Company will
provide each of the holders with an Officer’s Certificate describing generally
the requested information that the Company is prohibited from disclosing
pursuant to such proviso and the circumstances under which the Company is not
permitted to disclose such information. Promptly after a request therefor from
any holder of Notes that is an Institutional Investor, the Company will provide
such holder with a written opinion of counsel (which may be addressed to the
Company) relied upon as to such information that the Company is prohibited from
disclosing to such holder under circumstances described in the first proviso to
this clause (b).
Section 7.4    Electronic Delivery
Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:






21

--------------------------------------------------------------------------------




(i)such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each holder of a Note by e-mail;
(ii)the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://www.evercore.com as of the date
of this Agreement;
(iii)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or
(iv)the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;
provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.
SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1    Maturity
As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.
Section 8.2    Optional Prepayments with Make-Whole Amount
    The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes (without regard to
Series), in an amount not less than 5% of the aggregate principal amount of the
Notes then outstanding in the case of a partial prepayment, at 100% of the
principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 17. Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such


22

--------------------------------------------------------------------------------




holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
Section 8.3    Allocation of Partial Prepayments
In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding (without regard to Series) in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
Section 8.4    Maturity; Surrender, Etc
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5    Purchase of Notes
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least ten
Business Days. If the holders of more than 50% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least five Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
Section 8.6    Make-Whole Amount
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to


23

--------------------------------------------------------------------------------




the Called Principal of such Note over the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. All
payments of Make-Whole Amount made in respect of US Dollar Notes shall be made
in Dollars. All payments of Make-Whole Amount made in respect of Sterling Notes
shall be made in Sterling. For the purposes of determining the Make-Whole
Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means,
(i)with respect to the Called Principal of any US Dollar Note, 0.50% over the
yield to maturity implied by the yield(s) reported as of 10:00 a.m. (New York
City time) on the second Business Day preceding the Settlement Date with respect
to such Called Principal, on the display designated as “Page PX1” (or such other
display as may replace Page PX1) on Bloomberg Financial Markets for the most
recently issued actively traded on-the-run U.S. Treasury securities (“Reported”)
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. If there are no such U.S. Treasury securities
Reported having a maturity equal to such Remaining Average Life, then such
implied yield to maturity will be determined by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between the yields Reported for the
applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (1) closest to and greater than such Remaining
Average Life and (2) closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury




24

--------------------------------------------------------------------------------




constant maturity so reported with the term closest to and greater than such
Remaining Average Life and (2) the U.S. Treasury constant maturity so reported
with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
(ii)    with respect to with respect to the Called Principal of any Sterling
Note, the sum of the 0.50% over the yield to maturity implied by the yield(s)
reported as of 10:00 a.m. (London time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PXUK” (or such other display as may replace Page PXUK) on Bloomberg
Financial Markets for the then most actively traded on the run UK Gilt
securities (the “Reference Stock”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If such yields
are not reported as of such time or the calculation on Page PXUK (or such other
display as may replace Page PXUK) ceases to be in keeping with the Formulae for
the Calculation of Redemption Yields indicated in the United Kingdom Debt
Management Office notice entitled “Formulae for Calculating Gilt Prices from
Yields”, page 4, Section One: Price/Yield Formulae “Conventional Gilts:
Double-dated and Undated Gilts with assumed (or Actual) Redemption on a
Quasi-Coupon Date” published on 8 June 1998, as supplemented, amended or
replaced from time to time (the “Formulae”), then such implied yield to maturity
will be the gross redemption yield calculated on the basis of the arithmetic
mean (to three decimal places where 0.0005 shall be rounded down) of the
mid-market price for the Reference Stock on a dealing basis by three authorized
leading market makers in the gilt-edged market as at or about 11:00 a.m. London
time on the second Business Day preceding the Settlement Date according to the
Formulae. Such implied yield will be determined, if necessary, by (i) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between (1) the Reference Stock with
the maturity closest to and greater than the Remaining Average Life of such
Called Principal and (2) the Reference Stock with the maturity closest to and
less than the Remaining Average Life of such Called Principal.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.4 or Section 12.1.






25

--------------------------------------------------------------------------------




“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7    Change of Control Prepayment
(a)Within 10 Business Days following the date of any Change of Control, the
Company shall give written notice of such Change of Control (a “Change of
Control Notice”) to each holder of a Note, which shall contain and constitute an
offer to prepay (the “Change of Control Offer”) the entire unpaid principal
amount of Notes issued by it that are held by such holder, together with any
accrued and unpaid interest thereon (without any Make-Whole Amount) on a date
specified in such Change of Control Notice, which date shall be a Business Day
not less than 30 days and not more than 60 days after the date of such Change of
Control Notice (the “Change of Control Prepayment Date”) (if such date shall not
be specified in such Change of Control Notice, the Change of Control Prepayment
Date shall be the first Business Day after the 45th Business Day after the date
of such Change of Control Notice). The Change of Control Notice shall (i)
describe the facts and circumstances of such Change of Control in reasonable
detail, (ii) refer to this Section 8.7 and the rights of the holders hereunder,
(iii) contain the Change of Control Offer, (iv) state the amount of interest
that would be paid on such Change of Control Prepayment Date with respect to
such holder’s Notes, and (v) request that such holder notify the Company in
writing by a stated date (the “Change of Control Acceptance Notification Date”),
which date shall not be less than 20 days after such holder’s receipt of such
Change of Control Notice, if such holder wishes its Notes to be so prepaid.
(b)To accept an offer of prepayment set forth in a Change of Control Notice, a
holder of a Note shall cause a written notice of such acceptance to be delivered
to the Company on or before the Change of Control Acceptance Notification Date.
If a holder does not notify the Company on or before the Change of Control
Acceptance Notification Date of such holder’s acceptance or rejection of the
prepayment offer contained in the Change of Control Notice, then the holder
shall be deemed to have rejected the prepayment offer.
(c)On the Change of Control Prepayment Date, the entire outstanding principal
amount of the Notes held by each holder of a Note that has accepted such
prepayment offer, together with any interest accrued thereon to the Change of
Control Prepayment Date, shall become due and payable.
(d)Nothing in this Section 8.7 shall be construed to limit the rights or
remedies of the holders following a Default or Event of Default.
Section 8.8    Disposition of Assets Prepayment
(a)    In the event the Company makes an offer of prepayment of the Notes
pursuant to Section 10.7(g)(ii), the Company shall give written notice thereof
(an “Asset Disposition Prepayment Notice”) to each holder of a Note, which
notice shall contain




26

--------------------------------------------------------------------------------




and constitute an offer to prepay (the “Asset Disposition Prepayment Offer”) a
stated portion of the outstanding principal amount of the Notes issued by it
that are held by such holder in an aggregate amount equal to such holder’s Pro
Rata Amount of the Net Proceeds of such Disposition being applied in accordance
with Section 10.7(g)(ii), together with any accrued and unpaid interest thereon
(without any Make-Whole Amount) on a date specified in such Asset Disposition
Prepayment Notice, which date shall be a Business Day not less than 30 days and
not more than 60 days after the date of such Asset Disposition Prepayment Notice
(the “Asset Disposition Prepayment Date”) (if such date shall not be specified
in such Asset Disposition Prepayment Notice, the Asset Disposition Prepayment
Date shall be the first Business Day after the 45th Business Day after the date
of such Asset Disposition Prepayment Notice). The Asset Disposition Prepayment
Notice shall (i) describe the nature of the relevant Disposition in reasonable
detail, (ii) refer to this Section 8.8 and the rights of the holders hereunder,
(iii) state the amount of the Net Proceeds of such Disposition and the aggregate
principal amount of Indebtedness being prepaid and/or offered to be prepaid
pursuant to Section 10.7(g)(ii), (iv) contain the Asset Disposition Prepayment
Offer, (v) state the amount of interest that would be paid on such Asset
Disposition Prepayment Date with respect to such holder’s Notes and (vi) request
that such holder notify the Company in writing by a stated date (the “Asset
Disposition Acceptance Notification Date”), which date shall be not less than 20
days after such holder’s receipt of such Asset Disposition Prepayment Notice, if
such holder wishes its Notes to be so prepaid.
(b)To accept an offer of prepayment set forth in an Asset Disposition Prepayment
Notice, a holder of a Note shall cause a written notice of such acceptance to be
delivered to the Company on or before the Asset Disposition Acceptance
Notification Date. If a holder does not notify the Company on or before the
Asset Disposition Acceptance Notification Date of such holder’s acceptance or
rejection of the prepayment offer contained in the Asset Disposition Prepayment
Notice, then the holder shall be deemed to have rejected the prepayment offer.
(c)On the Asset Disposition Prepayment Date, the appropriate outstanding
principal amount of the Notes held by each holder of Notes that has accepted
such prepayment offer (equal to such holder’s Pro Rata Amount of the Net
Proceeds of the relevant Disposition being applied pursuant to
Section 10.7(g)(ii)), together with any interest accrued thereon to the Asset
Disposition Prepayment Date, shall become due and payable.
(d)Nothing in this Section 8.8 shall be construed to limit the rights or
remedies of the holders following a Default or Event of Default.
Section 8.9    Payments Due on Non-Business Days
Anything in this Agreement or the Notes to the contrary notwithstanding, (x)
subject to clause (y), any payment of interest on any Note that is due on a date
that is not a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; and (y) any payment of principal
of or Make-Whole Amount on any Note (including principal due on the






27

--------------------------------------------------------------------------------




Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
SECTION 9.    AFFIRMATIVE COVENANTS.
The Company covenants that so long as any of the Notes are outstanding:
Section 9.1    Compliance with Laws
Without limiting Section 10.4, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA (assuming the representations in Section 6.2 made or deemed made by each
Purchaser or transferee of a Note are true), Environmental Laws, the USA PATRIOT
Act and the other laws and regulations that are referred to in Section 5.16, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.2    Insurance
The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
Section 9.3    Maintenance of Properties
The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.4    Payment of Taxes and Claims
The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them




28

--------------------------------------------------------------------------------




or any of their properties, assets, income or franchises, to the extent the same
have become due and payable and before they have become delinquent, and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any Subsidiary need file any such return or pay any such
tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the failure to file such
returns or the nonpayment of all such taxes, assessments, charges, levies and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 9.5    Corporate Existence, Etc
Subject to Section 10.2, the Company will at all times preserve and keep its
corporate existence in full force and effect. Subject to Sections 10.2 and 10.7,
the Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
Section 9.6    Books and Records
The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be. The
Company will, and will cause each of its Consolidated Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Consolidated
Subsidiaries have devised a system of internal accounting controls sufficient to
provide reasonable assurances that their respective books, records and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Consolidated Subsidiaries to, continue to
maintain such system.
Section 9.7    Subsidiary Guarantors
(a)The Company will cause each of its Subsidiaries that guarantees or otherwise
becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility or the PNC Loan Documents, to concurrently therewith:
(i)enter into and deliver to each holder of a Note a Subsidiary Guaranty; and


(ii)deliver the following to each holder of a Note:










29

--------------------------------------------------------------------------------




(A)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company or a Subsidiary Guarantor);
(B)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder;
(C)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request; and
(D)    if such Subsidiary is organized under the laws of a jurisdiction outside
the United States, evidence of the acceptance by a process agent that is
reasonably satisfactory to the Required Holders of the appointment and
designation provided for by such Subsidiary Guaranty, as such Subsidiary’s agent
to receive, for it and on its behalf, service of process, for the period from
the date of such Subsidiary Guaranty to August 1, 2034 (and the payment in full
of all fees in respect thereof).
(b)Subject to Section 9.7(a), the Company may, at its election, at any time,
cause any Subsidiary which is not then a Subsidiary Guarantor to become a
Subsidiary Guarantor by delivering each of the documents and satisfying each of
the other conditions specified in clauses (i) and (ii) of Section 9.7(a) with
respect to such Subsidiary.
(c)    At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor (other than each of Evercore LP, Evercore Group
Holdings L.P. and Evercore Partners Services East L.L.C.) may be discharged from
all of its obligations and liabilities under its Subsidiary Guaranty and shall
be automatically released from its obligations thereunder without the need for
the execution or delivery of any other document by the holders, provided that
(i) if such Subsidiary Guarantor is a guarantor or is otherwise liable, whether
as a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any PNC Loan Document or any Material Credit Facility,
then such Subsidiary Guarantor shall have been released and discharged (or will
be released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guaranty) under such PNC Loan Document or such
Material Credit Facility, (ii) at the time of, and after giving effect to, such
release and discharge, no Default or Event of Default shall be existing, (iii)
no amount is then due and payable under such Subsidiary Guaranty, (iv) if in
connection with such










30

--------------------------------------------------------------------------------




Subsidiary Guarantor being released and discharged under any PNC Loan Document
or any Material Credit Facility, any fee or other form of consideration is given
to any holder of Indebtedness under such PNC Loan Documents or such Material
Credit Facility for such release, the holders of the Notes shall receive
equivalent consideration substantially concurrently therewith and (v) each
holder shall have received a certificate of a Responsible Officer certifying as
to the matters set forth in clauses (i) through (iv). In the event of any such
release, for purposes of Section 10.6, all Indebtedness of such Subsidiary shall
be deemed to have been incurred concurrently with such release.
SECTION 10.    NEGATIVE COVENANTS.
The Company covenants that so long as any of the Notes are outstanding:
Section 10.1    Transactions with Affiliates
The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
Section 10.2    Merger, Consolidation, Etc
. The Company will not, and will not permit any Subsidiary Guarantor to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person unless:
(a)in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation, partnership or limited liability company organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia), and, if the Company is not such corporation, partnership or
limited liability company, (i) such corporation, partnership or limited
liability company shall have executed and delivered to each holder of any Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes and (ii) such
corporation, partnership or limited liability company shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(b)    in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such




31

--------------------------------------------------------------------------------




Subsidiary Guarantor as an entirety, as the case may be, shall be (i) the
Company, such Subsidiary Guarantor or another Subsidiary Guarantor; or (ii) a
solvent corporation, partnership or limited liability company (other than the
Company or another Subsidiary Guarantor) that is organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia) or the jurisdiction of organization of such Subsidiary Guarantor and,
if such Subsidiary Guarantor is not such corporation, partnership or limited
liability company, (A) such corporation, partnership or limited liability
company shall have executed and delivered to each holder of Notes its assumption
of the due and punctual performance and observance of each covenant and
condition of the Subsidiary Guaranty of such Subsidiary Guarantor, (B) the
Company shall have caused to be delivered to each holder of Notes an opinion of
nationally recognized independent counsel in the appropriate jurisdiction(s), or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof and
(C) if such corporation, partnership or limited liability company is organized
under the laws of a jurisdiction outside the United States, it shall have
provided to the holders evidence of the acceptance by a process agent that is
reasonably satisfactory to the Required Holders of the appointment and
designation provided for by such Subsidiary Guaranty for the period of time from
the date of such transaction to August 1, 2034 (and the payment in full of all
fees in respect thereof);
(c)each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(d)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor).
Section 10.3    Line of Business
The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum or any businesses, services or
activities that are related, incidental or complementary thereto or extensions
or developments thereof.






32

--------------------------------------------------------------------------------




Section 10.4    Terrorism Sanctions Regulations
The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union, or (b) directly or indirectly to
have any investment in or engage in any dealing or transaction (including,
without limitation, any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder to be in violation of any law or
regulation applicable to such holder, or (ii) is prohibited by U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or otherwise result in violation of U.S. Economic Sanctions.
Section 10.5    Liens
The Company will not and will not permit any of its Subsidiaries to directly or
indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on or with respect to any property or asset
(including, without limitation, any document or instrument in respect of goods
or accounts receivable) of the Company or any such Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:
(a)Liens existing on the date of this Agreement (other than Liens securing
obligations arising under the PNC Loan Documents or the BBVA Trade Financing)
and listed on Schedule 10.5 and any renewals, extensions or refundings thereof,
provided that (i) the property covered thereby is not changed (other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and proceeds and products thereof), (ii) the amount secured
or benefited thereby is not increased, and (iii) the direct or any contingent
obligor with respect thereto is not changed;
(b)Liens for taxes, assessments or other governmental charges which are not yet
due and payable or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the Company or the applicable Subsidiary, as the case may be, in
accordance with GAAP;
(c)Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the Company or the applicable Subsidiary, as the case may be, in
conformity with GAAP;
(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
(e)rights of setoff, banker’s lien, netting agreements and other similar Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities


33

--------------------------------------------------------------------------------




accounts or cash management arrangements and for the purpose of netting debit
and credit balances;
(f)Liens arising from precautionary Uniform Commercial Code financing statements
or any similar filings made in respect of operating leases;
(g)Liens on property created contemporaneously with its acquisition or within
120 days of the acquisition or completion of construction or development thereof
to secure or provide for all or a portion of the purchase price or cost of the
acquisition, construction or development of such property after the date of the
Closing, provided that (i) such Liens do not extend to additional property of
the Company or any Subsidiary (other than property that is an improvement to or
is acquired for specific use in connection with the subject property) and (ii)
the aggregate principal amount of Indebtedness secured by each such Lien does
not exceed the fair market value of the property subject thereto;
(h)Liens over or affecting any asset acquired by the Company or a Subsidiary
after the date of this Agreement if:
(i)the Lien existed at the time of acquisition of that asset by the Company or
the applicable Subsidiary, as the case may be, and was not created in
contemplation of the acquisition of such asset;
(ii)the principal amount secured has not been increased in contemplation of or
since the acquisition of such asset; and
(iii)the Lien is removed or discharged within 365 days of the date of
acquisition of such asset;
(i)Liens over or affecting any asset of any entity which becomes a Subsidiary
after the date of this Agreement if:
(i)the Lien existed at the time such entity became a Subsidiary, and was not
created in contemplation of the acquisition of such entity;
(ii)the principal amount secured has not been increased in contemplation of or
since the acquisition of such entity; and
(iii)the Lien is removed or discharged within 365 days of such entity becoming a
Subsidiary;
(j)Liens on trading securities of Evercore Casa de Bolsa, S.A. de C.V. securing
Indebtedness of Evercore Casa de Bolsa, S.A. de C.V. arising under the BBVA
Trade Financing in an aggregate principal amount not to exceed Mexican Pesos
250,000,000;
(k)Liens related to repurchase agreements, intraday and overnight borrowings and
similar activities in the ordinary course of the Company’s or a Subsidiary’s
business;




34

--------------------------------------------------------------------------------




(l)Liens on deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and
(m)other Liens securing Indebtedness of the Company or any Subsidiary not
otherwise permitted by clauses (a) through (l) above, provided that the sum of
(i) the aggregate principal amount of all Indebtedness that has the benefit of a
Lien under this clause (m) plus (without duplication) (ii) the aggregate
principal amount of all Indebtedness outstanding pursuant to clause (f) of
Section 10.6, shall not at any time exceed an amount equal to 15% of
Consolidated Total Assets (as measured on the last day of the then most recently
ended fiscal year of the Company with respect to which financial statements have
been delivered to the holders), provided, further, that notwithstanding the
foregoing, the Company shall not, and shall not permit any of its Subsidiaries
to, secure pursuant to this Section 10.5(m) any Indebtedness outstanding under
or pursuant to any Material Credit Facility unless and until the Notes (and any
guaranty delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Company
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.
Section 10.6    Subsidiary Indebtedness
. The Company will not permit any of its Subsidiaries to create, assume, incur,
guarantee or otherwise be or become liable in respect of any Indebtedness
except:
(a)    Indebtedness of any Subsidiary that is a Subsidiary Guarantor at the time
of determination, provided that the Company shall have complied at the time of
determination with the provisions of Section 9.7 with respect to such Subsidiary
Guarantor;
(b)    Indebtedness of a Subsidiary outstanding on the date of this Agreement
and listed on Schedule 5.15 (other than Indebtedness arising under the PNC Loan
Documents, the BBVA Trade Financing or the 2016 Note Purchase Agreement) and any
renewals, extensions or refundings thereof, provided that (i) the principal
amount thereof outstanding after giving effect to such renewal, extension or
refunding does not exceed the principal amount of such Indebtedness outstanding
on the date of this Agreement and (ii) the direct or any contingent obligor with
respect thereto is not changed;
(c)    Indebtedness owing to the Company or a Subsidiary Guarantor;
(d)    Indebtedness of a Subsidiary outstanding at the time such Subsidiary
becomes a Subsidiary and any renewals, extensions or refundings of such
Indebtedness, provided that (i) such Indebtedness shall not have been incurred
in contemplation of such Subsidiary becoming a Subsidiary, (ii) the principal
amount of such Indebtedness outstanding immediately after giving effect to any
extension, renewal or refunding




35

--------------------------------------------------------------------------------




thereof does not exceed the principal amount of such Indebtedness outstanding at
the time such Subsidiary became a Subsidiary and (iii) such Indebtedness remains
outstanding for a period of not more than 365 days from the date such Subsidiary
becomes a Subsidiary;
(e)Indebtedness of Evercore Casa de Bolsa, S.A. de C.V. arising under the BBVA
Trade Financing in an aggregate principal amount not to exceed Mexican Pesos
250,000,000; and
(f)Indebtedness not otherwise permitted by clauses (a) through (e) above,
provided that the sum of (i) the aggregate principal amount of all Indebtedness
outstanding pursuant to this clause (f) plus (without duplication) (ii) the
aggregate principal amount of all Indebtedness that has the benefit of a Lien
under clause (m) of Section 10.5, shall not at any time exceed an amount equal
to 15% of Consolidated Total Assets (as measured on the last day of the then
most recently ended fiscal year of the Company with respect to which financial
statements have been delivered to the holders).
Section 10.7    Disposition of Assets
The Company will not and will not permit any of its Subsidiaries to make any
Disposition except:
(a)    Dispositions by the Company to a Wholly-Owned Subsidiary;
(b)    Dispositions by a Wholly-Owned Subsidiary to the Company or another
Wholly-Owned Subsidiary;
(c)    Dispositions by a non-Wholly-Owned Subsidiary to the Company or any
Subsidiary;
(d)    the Disposition of obsolete or worn out property in the ordinary course
of business;
(e)    the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business;
(f)    leases, subleases, licenses, or sublicenses, in each case in the ordinary
course of business, which are not sale-leaseback transactions and which do not
materially interfere with the business of the Company and its Subsidiaries,
taken as a whole;
(g)    Dispositions for at least fair market value (as determined in good faith
by a Responsible Officer of the Company) to the extent that Net Proceeds of such
Disposition (or an equal amount) are applied within 365 days after the date of
such Disposition to either or both (without duplication) of:
(i)    the purchase of current assets of a similar nature to those Disposed of,
or the purchase, acquisition, development, redevelopment or construction of
non-current assets (including, for the avoidance of doubt, to the extent
permitted






36

--------------------------------------------------------------------------------




by the other terms of this Agreement, capital expenditures, acquisitions of
shares or any other form of interest in a company or other entity, acquisitions
of assets, and other investments (including signing payments, retention payments
or other payments to anticipated Affiliates or employees, but excluding any such
payments made by virtue of a repurchase of equity interests or a dividend on
equity interests)) which are to be used or useful in the business of the Company
or a Subsidiary, and/or
(ii)the permanent repayment or prepayment of unsubordinated Indebtedness of the
Company or a Subsidiary (other than Indebtedness owing to the Company, any
Subsidiary or any Affiliate), provided that the Company has offered to prepay
the outstanding Notes held by each holder in accordance with Section 8.8 in an
aggregate principal amount equal to such holder’s Pro Rata Amount of the portion
of the Net Proceeds of such Disposition being applied or offered to be applied
pursuant to this clause (g)(ii); and
(h)other Dispositions not otherwise permitted by clauses (a) through (g) above,
to the extent the higher of the Net Proceeds of such Disposition and the
Disposition Value of the property Disposed of in such Disposition, when
aggregated with the higher of the Net Proceeds and the Disposition Value with
respect to all other Dispositions made by the Company and its Subsidiaries
pursuant to this clause (h) in the same fiscal year of the Company in which such
Disposition is made, does not exceed an amount equal to 10% of Consolidated
Total Assets (as measured on the last day of the then most recently ended fiscal
year of the Company with respect to which financial statements have been
delivered to the holders),
provided that, in the event that some, but not all, of the Net Proceeds of a
Disposition are applied in accordance with clause (g) above, only the portion of
the Net Proceeds that are not so applied in accordance with such clause (g) (or,
if higher, a proportionate amount of the Disposition Value of the property
Disposed of in such Disposition) shall be counted towards and included in the
calculation set forth in clause (h) above,
provided further that, in each case, immediately after giving effect to such
Disposition, no Default or Event of Default would exist (including under
Sections 10.5, 10.6 and 10.8 as of the end of the most recently ended quarterly
or annual fiscal period as if such Disposition occurred on such date).
Section 10.8    Financial Covenants
(a)    Maximum Consolidated Leverage Ratio. The Company will not permit the
Consolidated Leverage Ratio as of the last day of any period of four consecutive
fiscal quarters of the Company to be greater than 2.0:1.0.
(b)    Minimum Consolidated Tangible Net Worth. The Company will not permit
Consolidated Tangible Net Worth to be less than $325,000,000 as of the last day
of any fiscal quarter of the Company.
SECTION 11.        EVENTS OF DEFAULT.




37

--------------------------------------------------------------------------------




An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
(c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10.8; or
(d)the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)(i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 (or its equivalent in other
currencies) beyond any period of grace provided with respect thereto, or
(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least $25,000,000 (or its equivalent in other
currencies) or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time, the right of the holder of Indebtedness to convert
such Indebtedness into equity interests, any voluntary call or voluntary
prepayment of such Indebtedness, or solely as a result of a Change of Control
Offer or an Asset Disposition Prepayment Offer), (x) the Company or any
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular




38

--------------------------------------------------------------------------------




maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $25,000,000 (or its equivalent in other
currencies), or (y) one or more Persons have the right to require the Company or
any Subsidiary so to purchase or repay such Indebtedness; or
(g)the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(i)one or more final judgments or orders for the payment of money aggregating in
excess of $25,000,000 (or its equivalent in other currencies), including,
without limitation, any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans and/or, in case of a
Multiemployer Plan, the amount of such liabilities that would be payable by the
Company and its ERISA Affiliates in the event of the termination of the
Multiemployer Plan, (iv) the Company or any ERISA Affiliate shall have incurred
or is reasonably expected to incur any liability pursuant to Title I or IV of
ERISA or the penalty or excise




39

--------------------------------------------------------------------------------




tax provisions of the Code relating to Plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(j), the term “employee
welfare benefit plan” shall have the meaning assigned to such term in section 3
of ERISA; or
(k)    any Subsidiary Guaranty shall cease to be in full force and effect (other
than in accordance with Section 9.7(c)), any Subsidiary Guarantor or any Person
acting on behalf of any Subsidiary Guarantor shall contest in any manner the
validity, binding nature or enforceability of any Subsidiary Guaranty, or the
obligations of any Subsidiary Guarantor under any Subsidiary Guaranty are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of such Subsidiary Guaranty.
SECTION 12. REMEDIES ON DEFAULT, ETC.
Section 12.1    Acceleration
.
(a)If an Event of Default with respect to the Company described in Section 11(g)
or (h) (other than an Event of Default described in clause (i) of Section 11(g)
or described in clause (vi) of Section 11(g) by virtue of the fact that such
clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are


40

--------------------------------------------------------------------------------




prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2    Other Remedies
. If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Subsidiary Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
Section 12.3    Rescission
. At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
Section 12.4    No Waivers or Election of Remedies, Expenses, Etc
. No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 13.1    Registration of Notes
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes,


41

--------------------------------------------------------------------------------




each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2    Transfer and Exchange of Notes
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same Series in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1(a), in the case of a Series E Note,
Schedule 1(b), in the case of a Series F Note, Schedule 1(c), in the case of a
Series G Note and Schedule 1(d), in the case of a Series H Note. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes. Notes shall not be transferred in denominations
of less than $100,000 in the case of any US Dollar Notes or £100,000 in the case
of any Sterling Notes, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of any Series, one Note of
such Series may be in a denomination of less than $100,000 in the case of any US
Dollar Notes and £100,000 in the case of any Sterling Notes. Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.1 and
Section 6.2.
Section 13.3    Replacement of Notes
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and










42

--------------------------------------------------------------------------------




(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
Section 13.4    Legend
Upon issuance of the Notes and until such time, if any, as the same is no longer
required under applicable securities laws, the Notes shall bear the following
legend:
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, TRANSFERRED,
PLEDGED, SOLD OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH SECURITIES
ACT AND ANY SUCH APPLICABLE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER.
Any holder of a Note may, upon surrender of its Notes to Holdings together with
an opinion of counsel (which counsel may be internal counsel to such holder) to
the effect that the foregoing legend is no longer required under applicable
securities laws, obtain a like Note in exchange for its Note without such
legend.
SECTION 14.    PAYMENTS ON NOTES.
Section 14.1    Place of Payment
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of the Company in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.
Home Office Payment. So long as any Purchaser or its nominee shall be the holder
of any Note, and notwithstanding anything contained in Section 14.1 or in such
Note to the contrary, the Company will pay all sums becoming due on such Note
for principal, Make-Whole Amount, if any, interest and all other amounts
becoming due hereunder by the method and at the address specified for such
purpose below such Purchaser’s name in






43

--------------------------------------------------------------------------------




Schedule B, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes of the same Series pursuant to Section 13.2. The Company
will afford the benefits of this Section 14.2 to any Institutional Investor that
is the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.
SECTION 15.    EXPENSES, ETC.
Section 15.1    Transaction Expenses
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any Subsidiary Guaranty or
the Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, any Subsidiary Guaranty or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
any Subsidiary Guaranty and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $9,950. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.
Section 15.2    Survival














44

--------------------------------------------------------------------------------




The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Subsidiary Guaranty or the Notes, and the termination of
this Agreement.
SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.    AMENDMENT AND WAIVER.
Section 17.1    Requirements
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
only with the written consent of the Company and the Required Holders, except
that:
(a)no amendment or waiver of any of the provisions of Sections 1, 2, 3, 4, 5, 6
or 21 hereof, or any defined term (as it is used therein), will be effective as
to any Purchaser (prior to the Closing) or holder of a Note (after the Closing)
unless consented to by such Purchaser or holder in writing; and
(b)no amendment or waiver may, without the written consent of each Purchaser
(prior to the Closing) and each holder of a Note at the time outstanding (after
the Closing), (i) subject to Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of (x)
interest on the Notes or (y) the Make-Whole Amount, (ii) change the percentage
of the principal amount of the Notes the Purchasers or holders of which are
required to consent to any amendment or waiver, (iii) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2), 11(a), 11(b), 12,
17 or 20, or (iv) release any Subsidiary Guarantor from its obligations under
its Subsidiary Guaranty or reduce the scope of any Subsidiary Guaranty other
than in accordance with the terms hereof.
Section 17.2    Solicitation of Holders of Notes
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to


45

--------------------------------------------------------------------------------




enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or any Subsidiary
Guaranty to each holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.
(b)Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Subsidiary Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.
(c)Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 17.3    Binding Effect, etc
Any amendment or waiver consented to as provided in this Section 17 or any
Subsidiary Guaranty applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
holder of a Note and no delay in exercising any rights hereunder or under any
Note or Subsidiary Guaranty shall operate as a waiver of any rights of any
holder of such Note.
Section 17.4    Notes Held by Company, etc
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, any Subsidiary Guaranty or the Notes, or have directed the taking of
any action provided herein or in any Subsidiary Guaranty or the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate


46

--------------------------------------------------------------------------------




principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.
SECTION 18.    NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address (whether email or physical) specified for such communications in
Schedule B, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,
(ii)if to any other holder of any Note, to such holder at such address (whether
email or physical) as such other holder shall have specified to the Company in
writing, or
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Robert B. Walsh, Chief Financial Officer, or at
walshb@evercore.com and Nancy Bryson, Treasurer, or at Bryson@Evercore.com, or
at such other address as the Company shall have specified to the holder of each
Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.    REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.    CONFIDENTIAL INFORMATION.






47

--------------------------------------------------------------------------------




For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), provided they are informed of and agree to abide by
the confidential nature of the Confidential Information and the provisions of
this Section 20, (ii) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
this Section 20), (v) any Person from which it offers to purchase any Security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying the provisions of this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be






48

--------------------------------------------------------------------------------




amended thereby and, as between such Purchaser or such holder and the Company,
this Section 20 shall supersede any such other confidentiality undertaking.
SECTION 21.    SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.    MISCELLANEOUS.
Section 22.1    Successors and Assigns
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
Section 22.2    Accounting Terms
.
(a)    All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 - Fair Value Option, International Accounting Standard 39 - Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made. For the avoidance of doubt, notwithstanding any changes in
GAAP after March 30, 2016 that would require lease obligations that would be
treated as operating leases as of the date of this Agreement to be classified
and accounted for as Capital Lease Obligations or otherwise


49

--------------------------------------------------------------------------------




reflected on the consolidated balance sheet of the Company and its Subsidiaries,
such obligations shall continue to be excluded from the definition of
Indebtedness.
(b)Each of the holders of the Notes by its acceptance thereof understands and
agrees with the Company that if in the reasonable opinion of the Company or the
Required Holders a change in GAAP occurs which causes a change in any of the
calculations contemplated by this Agreement, including, without limitation,
calculations with regard to the covenants contained in Section 10 hereof, then
and in such event, if the Company or the Required Holders so request, such
holders and the Company shall undertake in good faith to amend any affected
provisions of this Agreement so as to have an effect comparable to that as of
March 30, 2016 and to accommodate such change in GAAP and to enter into an
amendment hereof to reflect the same, such amendment to be in form and substance
satisfactory to the Company and the Required Holders; provided that, until such
provision is amended in a manner satisfactory to the Company and the Required
Holders, the Company’s compliance with such provision shall be determined on the
basis of GAAP as in effect and applied immediately before the relevant change
became effective. In the event that such a change in GAAP causes the Company to
violate any of the covenants contained in Section 10 hereof or otherwise causes
a Default or Event of Default to occur at a time when no other Default or Event
of Default exists, then and in such event, anything in this Agreement to the
contrary notwithstanding, no Default or Event of Default will be caused by such
change in GAAP for a period of 90 days following the event which would otherwise
be treated as a Default or Event of Default and the Company shall,
notwithstanding anything in Section 11 to the contrary, have 90 days from and
after the date of the occurrence of such event within which to enter into an
amendment with the Required Holders as herein below contemplated.
The procedure for amending this Agreement pursuant to this Section 22.2(b) shall
be as follows:
(i)the Company and the Required Holders may, at any time following any such
change in GAAP, and the Company shall, within 15 days of the occurrence of the
event which would otherwise be treated as a Default or an Event of Default due
to a change in GAAP, prepare and deliver to each holder of the Notes and to
their special counsel (in the case of an amendment requested by the Company) and
to the Company (in the case of an amendment requested by the Required Holders) a
proposed form of amendment;
(ii)the holders of the Notes (in the case of an amendment requested by the
Company) or the Company (in the case of an amendment requested by the Required
Holders) shall, within 30 days of receipt of the proposed form of amendment,
deliver to the Company (in the case of an amendment requested by the Company) or
to the holders of the Notes (in the case of an amendment requested by the
Required Holders) their collective or its, as the case may be, response to the
proposed amendment;
(iii)    in the case of the occurrence of an event which would otherwise be
treated as a Default or an Event of Default due to a change in GAAP, the parties






50

--------------------------------------------------------------------------------




shall negotiate in good faith toward the execution of the amendment contemplated
by this Section 22.2(b) until the 90th day following the occurrence of such
event; in any other case in which the Company or the Required Holders requests
an amendment pursuant to this Section 22.2(b), the parties shall negotiate in
good faith toward the execution of the amendment contemplated by this
Section 22.2(b) until the 90th day following delivery of the proposed form of
amendment;
(iv)in the event the parties are unable to come to an agreement on the form and
substance of the amendment during any such 90-day period, the Company’s
compliance with such provision shall be determined on the basis of GAAP as in
effect and applied immediately before the relevant change became effective,
until such provision is amended in a manner satisfactory to the Company and the
Required Holders; and
(v)until such provision is amended in a manner satisfactory to the Company and
the Required Holders in accordance with this Section 22.2(b), each set of
financial statements delivered to holders of Notes pursuant to Section 7.1(a) or
(b) shall include detailed reconciliations reasonably satisfactory to the
Required Holders as to the effect of such change in GAAP on the calculation of
the covenants contained in Section 10 hereof.
Section 22.3    Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 22.4    Construction, etc
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
Section 22.5    Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
Section 22.6    Governing Law






51

--------------------------------------------------------------------------------




This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
Section 22.7    Jurisdiction and Process; Waiver of Jury Trial
(a)The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 22.8    Obligations to Make Payment in Dollars or Sterling.
(a)    Any payment on account of an amount that is payable hereunder or under
the Notes in Dollars which is made to or for the account of any holder of Notes
in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or the Notes only to the






52

--------------------------------------------------------------------------------




extent of the amount of Dollars which such holder could purchase in the foreign
exchange markets in London, England, with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the London Banking Day following receipt of the payment first referred to above.
If the amount of Dollars that could be so purchased is less than the amount of
Dollars originally due to such holder, the Company agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order. As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.
(b)Any payment on account of an amount that is payable hereunder or under the
Notes in Sterling which is made to or for the account of any holder of Notes in
any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or the Notes only to the extent of the amount of Sterling which
such holder could purchase in the foreign exchange markets in London, England,
with the amount of such other currency in accordance with normal banking
procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above. If the amount of
Sterling that could be so purchased is less than the amount of Sterling
originally due to such holder, the Company agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order.
Section 22.9    Exchange Rate
During any time that both US Dollar Notes and Sterling Notes are outstanding,
for the purpose of (a) allocating any partial prepayment of the Notes pursuant
to Section 8.2, (b) allocating any offer with respect to any partial prepayment
of the Notes pursuant to Section 8.5 or 8.8, (c) determining the percentage
ownership of Notes under the definition of “Required Holders” or (d) determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent given under this Agreement or the Notes, or have directed the taking
of any action provided herein or in the Notes to be taken upon the direction of
the holders of a specified






53

--------------------------------------------------------------------------------




percentage of the aggregate principal amount of Notes then outstanding, the
principal amount of any outstanding Sterling Notes shall be deemed to be the
equivalent amount in Dollars calculated on the basis of an exchange rate of 1.00
Sterling to 1.24 Dollars.
* * * * *






54

--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,
EVERCORE INC.
By:
 
Name:
 
Title:
 



This Agreement is hereby
accepted and agreed to as
of the date hereof.
[Add Purchaser Signature Blocks]




[Signature Page to Evercore Note Purchase Agreement]



--------------------------------------------------------------------------------





Schedule A
Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2016 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of March 30, 2016, among the Company and the purchasers party thereto, as the
same may be amended, supplemented or modified from time to time.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” is defined in Section 5.16(d)(i).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Asset Disposition Prepayment Date” is defined in Section 8.8(a).
“Asset Disposition Prepayment Notice” is defined in Section 8.8(a).
“Asset Disposition Prepayment Offer” is defined in Section 8.8(a).
“Asset Disposition Acceptance Notification Date” is defined in Section 8.8(a).
“BBVA Trade Financing” means Evercore Casa de Bolsa, S.A. de C.V.’s financing
with BBVA Bancomer S.A. used to finance trading securities repurchase
operations, provided pursuant to that certain Contrato de Apertura de Crédito en
Cuenta Corriente que se Ejercerá Mediante Operaciones de Reporto between BBVA
Bancomer, S.A. and Evercore Casa de Bolsa S.A., de C.V. (formerly known as
Protego Casa de Bolsa S.A., de C.V.), dated as of March 14, 2005, as amended,
amended and restated, supplemented or otherwise modified.
“Blocked Person” is defined in Section 5.16(a).




1

--------------------------------------------------------------------------------




“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP. For the avoidance of doubt,
“Capital Lease” shall not include any lease which would have been classified and
accounted for as an operating lease under GAAP as existing on March 30, 2016.
“Capital Lease Obligations” means, with respect to any Person for any period,
all rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would have been required
to be classified and accounted for as an operating lease under GAAP as existing
on March 30, 2016.
“Change of Control” means an event or series of events by which any person (as
such term is used in section 13(d) and section 14(d)(2) of the Exchange Act as
in effect on the date of this Agreement) or related persons constituting a group
(as such term is used in Rule 13d-5 under the Exchange Act as in effect on the
date of this Agreement), other than individuals who are and have been
executive-level employees of the Company for a period of not less than one (1)
year determined at such time, become the “beneficial owners” (as such term is
used in Rule 13d-3 under the Exchange Act as in effect on the date of this
Agreement), directly or indirectly, of more than 50% of the total voting power
of all classes then outstanding of the Company’s voting stock.
“Change of Control Acceptance Notice Date” is defined in Section 8.7(a).
“Change of Control Notice” is defined in Section 8.7(a).
“Change of Control Offer” is defined in Section 8.7(a).
“Change of Control Prepayment Date” is defined in Section 8.7(a).
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.






2

--------------------------------------------------------------------------------




“Confidential Information” is defined in Section 20.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
plus (a) depreciation expense and amortization expense, (b) interest expense
(other than interest expense attributable to obligations in respect of
repurchase agreements, intraday and overnight borrowings and similar activities
in the ordinary course of the Company’s or any Subsidiary’s business), (c)
non-cash employee compensation, and (d) in an amount not to exceed $30,000,000
(or its equivalent in other currencies) in the aggregate in any period of four
consecutive fiscal quarters, other non-cash or non-recurring charges, in each
case determined in accordance with GAAP for such period.
“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Company, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated Adjusted EBITDA for the period of four consecutive fiscal quarters
then ended.
“Consolidated Net Income” means, in respect of any period, the net income (or
loss) of the Company and its Consolidated Subsidiaries determined on a
Consolidated basis for such period (as reported on the Company’s financial
statements), provided that, without duplication:
(a)    the cumulative effect of a change in accounting principles shall be
excluded; and
(b)    the amount of provision for income taxes, as included on the Company’s
Consolidated income statement for the relevant period shall be added back.
“Consolidated Tangible Net Worth” means, as of any date of determination, the
result of (a) “Total Equity” of the Company and its Consolidated Subsidiaries on
such date, as such amount would be shown on a Consolidated balance sheet of the
Company and its Subsidiaries as of such date prepared in accordance with GAAP,
minus (b) to the extent reflected in such “Total Equity”, the amount of
Consolidated intangible assets of the Company and its Consolidated Subsidiaries
on such date.
“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown as assets on a Consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of such time prepared
in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, the total
amount of Indebtedness of the Company and its Consolidated Subsidiaries
outstanding on such date determined on a Consolidated basis in accordance with
GAAP, including in any event any Indebtedness of or Guaranties by the Company or
a Subsidiary and any outstanding amounts under the 2016 Note Purchase Agreement,
the PNC Loan Documents and the BBVA Trade Financing, and excluding: (a) any
Indebtedness that is subordinated to the obligations arising under this
Agreement, the Notes and the Subsidiary Guaranties on terms and conditions, and
pursuant to documentation, reasonably satisfactory to the Required Holders, (b)
any Indebtedness owing by the Company or a Subsidiary to the Company or a
Subsidiary, and any Guaranties of such Indebtedness, that is in the nature of a
payable in the ordinary course of








3

--------------------------------------------------------------------------------




business (and not obligations of the type set forth in clause (a) or (b) of the
definition of Indebtedness, or Guaranties of such obligations), and (c) any
Indebtedness in respect of repurchase agreements to the extent otherwise
permitted under this Agreement.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b)(i) in the case of any US Dollar Note, 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. in New York, New York
as its “base” or “prime” rate and (ii) in the case of any Sterling Note, 2% over
the rate of interest publicly announced by Barclays PLC in London, England as
its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disposition” means the sale, assignment, transfer, license or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposition, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith. The terms “Dispose” and “Disposed of” shall have
correlative meanings. For the avoidance of doubt, the terms “Disposition,”
“Dispose” and “Disposed of” do not refer to the issuance and sale of equity
securities by the Company or its Subsidiaries.
“Disposition Value” means, at any time, with respect to any property:
(a)    in the case of property that does not constitute Subsidiary Stock, the
book value thereof, valued at the time of such disposition in good faith by the
Company, and
(b)    in the case of property that constitutes Subsidiary Stock, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock of such Subsidiary (assuming, in making such calculations, that all
Securities convertible into such capital stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof, in good
faith by the Company.
As used herein, “Subsidiary Stock” means, with respect to any Person, the stock
(or any options or warrants to purchase stock or other Securities exchangeable
for or convertible into stock) of any Subsidiary of such Person.






4

--------------------------------------------------------------------------------




“Dollars” and “$” means lawful money of the United States of America.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Evercore East” means Evercore Partners Services East L.L.C., a Delaware limited
liability company.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.








5

--------------------------------------------------------------------------------




“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding obligations
for consideration to be paid in the form of equity securities, other than
mandatorily redeemable


6

--------------------------------------------------------------------------------




Preferred Stock), (e) all obligations for borrowed money secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (f)
all Capital Lease Obligations of such Person, (g) the aggregate Swap Termination
Value of all Swap Contracts of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) all redemption obligations in
respect of mandatorily redeemable Preferred Stock, and (k) all Guaranties by
such Person with respect to obligations of a type described in any of clauses
(a) through (j) hereof; provided, that “Indebtedness” shall not include (i)
trade and other accounts payable arising and compensation expenses accrued in
the ordinary course of business and (ii) obligations in respect of repurchase
agreements, intraday and overnight borrowings and similar activities in the
ordinary course of the business of the Company or any of its Subsidiaries; it
being understood and agreed that any accrued liability under any tax receivables
agreement the Company is or in the future may be a party to from time to time
shall not constitute Indebtedness. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“London Banking Day” is defined in Section 22.8.
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.










7

--------------------------------------------------------------------------------




“Material Credit Facility” means, as to the Company and its Subsidiaries, any
agreement(s) creating or evidencing indebtedness for borrowed money, or in
respect of which the Company or any Subsidiary is an obligor or otherwise
provides a guarantee or other credit support, in a principal amount outstanding
or available for borrowing greater than $75,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency).
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which the Company or any ERISA Affiliates
contribute, are required to contribute to, or within the preceding five years
were required to contribute to, or with respect to which the Company or any
ERISA Affiliate may have any liability.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Proceeds” means, with respect to any Disposition, the aggregate amount of
consideration (valued at the fair market value of such consideration at the time
of the consummation of such Disposition) received by the Company or any
Subsidiary in respect of such Disposition, net of all reasonable fees and
out-of-pocket expenses paid by the Company and its Subsidiaries to third parties
(other than Affiliates) in connection with such Disposition.
“Notes” is defined in Section 1.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.goc/resources-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Responsible Officer.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
but not including any Multiemployer Plans, subject to Title I of ERISA that is
or, within the preceding five years, has been established or maintained, or to
which contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.


8

--------------------------------------------------------------------------------




“PNC L/C Note” means that certain Amended and Restated Committed Line of Credit
Note, dated as of June 21, 2019, by Evercore East in favor of PNC Bank, National
Association, as amended, amended and restated, supplemented or otherwise
modified.
“PNC Loan Agreement” means that certain Loan Agreement, dated as of June 24,
2016, between Evercore East and PNC Bank, National Association, as amended by
the Amendment to the Loan Documents dated as of June 21, 2019 and as further
amended, amended and restated, supplemented or otherwise modified.
“PNC Loan Documents” means (a) the PNC Loan Agreement, (b) the PNC L/C Note, (c)
that certain Borrowing Base Rider dated as of June 24, 2016, between Evercore
East and PNC Bank, National Association, (d) any other security or pledge
agreement securing obligations arising under the PNC Loan Agreement and the PNC
L/C Note, (e) any other documents which constitute “Loan Documents” as such term
is defined in the PNC Loan Agreement as in effect on the date of this Agreement
(other than certified resolutions, closing certificates and compliance
certificates), and (f) any amendments, amendments and restatements, supplements
or other modifications of any of the documents described in the foregoing
clauses (a) through (f).
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pro Rata Amount” means, in respect of any holder of Notes and any Disposition
by the Company or any Subsidiary, an amount equal to the product of:
(a)    the portion of the Net Proceeds (or an equal amount) being applied or
offered to be applied to the payment of Indebtedness pursuant to
Section 10.7(g)(ii), multiplied by
(b)    a fraction, the numerator of which is the outstanding principal amount of
Notes held by such holder, and the denominator of which is the aggregate
outstanding principal amount of all unsubordinated Indebtedness of the Company
or any Subsidiary (other than Indebtedness owing to the Company, any Subsidiary
or any Affiliate) being prepaid or offered to be prepaid pursuant to
Section 10.7(g)(ii) in connection with such Disposition.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.






9

--------------------------------------------------------------------------------




“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time on or after the Closing, the holders of
more than 50% of the aggregate principal amount of the Notes (without regard to
Series) at the time outstanding (exclusive of Notes then owned by the Company or
any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Series” means the Series E Notes, the Series F Notes, the Series G Notes or the
Series H Notes, as the context may require.
“Series E Notes” is defined in Section 1.
“Series F Notes” is defined in Section 1.
“Series G Notes” is defined in Section 1.
“Series H Notes” is defined in Section 1.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC as of the date hereof.
“Source” is defined in Section 6.2.
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Sterling Notes” means the Series H Notes.




10

--------------------------------------------------------------------------------




“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantors” means (a) each of Evercore LP, a Delaware limited
partnership, Evercore Group Holdings L.P., a Delaware limited partnership or
Evercore East and (b) each Subsidiary that has executed and delivered a
Subsidiary Guaranty, so long as such Subsidiary Guaranty is in full force and
effect.
“Subsidiary Guaranty” is defined in Section 2.2.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“US Dollar Notes” means, collectively, the Series E Notes, the Series F Notes
and the Series G Notes.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct










11

--------------------------------------------------------------------------------




Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.




12

--------------------------------------------------------------------------------





[Form of Series E Note]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, TRANSFERRED,
PLEDGED, SOLD OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH SECURITIES
ACT AND ANY SUCH APPLICABLE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER.
EVERCORE INC.
4.34% SERIES E SENIOR NOTE DUE August 1, 2029
No. [_____]                                                 [Date]
$[_______]                                                PPN: [•]
FOR VALUE RECEIVED, the undersigned, EVERCORE INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] DOLLARS (or so much thereof as shall
not have been prepaid) on August 1, 2029 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.34% per annum from the date hereof,
payable semiannually, on April 30 and October 30 in each year, commencing [with
the April 30 or October 30 next succeeding the date hereof][on April 30, 2020],
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company’s offices at 55 E 52nd Street, New York, New York 10055 or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 1, 2019 (as from
time to time amended, amended and restated, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer








1

--------------------------------------------------------------------------------






duly executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
EVERCORE INC.
By:
 
Name:
 
Title:
 







2

--------------------------------------------------------------------------------





Schedule 1(b)
[Form of Series F Note]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, TRANSFERRED,
PLEDGED, SOLD OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH SECURITIES
ACT AND ANY SUCH APPLICABLE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER.
EVERCORE INC.
4.44% SERIES F SENIOR NOTE DUE August 1, 2031
No. [_____]                                                 [Date]
$ [_______]                                                 PPN: [•]
FOR VALUE RECEIVED, the undersigned, EVERCORE INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] DOLLARS (or so much thereof as shall
not have been prepaid) on August 1, 2031 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.44% per annum from the date hereof,
payable semiannually, on April 30 and October 30 in each year, commencing [with
the April 30 or October 30 next succeeding the date hereof][on April 30, 2020],
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company’s offices at 55 E 52nd Street, New York, New York 10055 or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 1, 2019 (as from
time to time amended, amended and restated, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.








1

--------------------------------------------------------------------------------






This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
EVERCORE INC.
By:
 
Name:
 
Title:
 







2

--------------------------------------------------------------------------------





Schedule 1(c)
[Form of Series G Note]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, TRANSFERRED,
PLEDGED, SOLD OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH SECURITIES
ACT AND ANY SUCH APPLICABLE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER.
EVERCORE INC.
4.54% SERIES G SENIOR NOTE DUE August 1, 2033
No. [_____]                                                 [Date]
$ [_______]                                                 PPN: [•]
FOR VALUE RECEIVED, the undersigned, EVERCORE INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] DOLLARS (or so much thereof as shall
not have been prepaid) on August 1, 2033 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.54% per annum from the date hereof,
payable semiannually, on April 30 and October 30 in each year, commencing [with
the April 30 or October 30 next succeeding the date hereof][on April 30, 2020],
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company’s offices at 55 E 52nd Street, New York, New York 10055 or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 1, 2019 (as from
time to time amended, amended and restated, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.








1

--------------------------------------------------------------------------------






This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
EVERCORE INC.
By:
 
Name:
 
Title:
 







2

--------------------------------------------------------------------------------





Schedule 1(d)
[Form of Series H Note]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, TRANSFERRED,
PLEDGED, SOLD OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH SECURITIES
ACT AND ANY SUCH APPLICABLE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER.
EVERCORE INC.
3.33% SERIES H SENIOR NOTE DUE August 1, 2033
No. [_____]                                                 [Date]
£ [_______]                                                 PPN: [•]
FOR VALUE RECEIVED, the undersigned, EVERCORE INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] STERLING (or so much thereof as shall
not have been prepaid) on August 1, 2033 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 3.33% per annum from the date hereof,
payable semiannually, on April 30 and October 30 in each year, commencing [with
the April 30 or October 30 next succeeding the date hereof][on April 30, 2020],
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company’s offices at 55 E 52nd Street, New York, New York 10055 or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 1, 2019 (as from
time to time amended, amended and restated, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.








1

--------------------------------------------------------------------------------






This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
EVERCORE INC.
By:
 
Name:
 
Title:
 









2

--------------------------------------------------------------------------------





Schedule 2.2
[Form of Subsidiary Guaranty]
(Attached)






























































































--------------------------------------------------------------------------------







GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT, dated as of [_______________] (this “Guaranty
Agreement”), is made by [_______________], a [_______________] (the “Guarantor”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    Evercore Inc., a Delaware corporation (the “Company”), [is entering / has
entered] into a Note Purchase Agreement dated as of August 1, 2019 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
[simultaneously with the delivery of this Guaranty Agreement]. Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.
II.    [The Company has authorized the issuance of and,] pursuant to the Note
Agreement, the Company [proposes to issue and sell / has issued and sold], (a)
an aggregate principal amount of $75,000,000 of the Company’s 4.34% Series E
Senior Notes due August 1, 2029, (b) an aggregate principal amount of
$60,000,000 of the Company’s 4.44% Series F Senior Notes due August 1, 2031, (c)
an aggregate principal amount of $40,000,000 of the Company’s 4.54% Series G
Senior Notes due August 1, 2033 and (d) an aggregate principal amount of
£25,000,000 of the Company’s 3.33% Series H Senior Notes due August 1, 2033
(collectively, the “Initial Notes”). The Initial Notes and any other Notes that
may from time to time be issued pursuant to the Note Agreement (including any
notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.
III.    [It is a condition to the agreement of the Purchasers to purchase the
Notes that this Guaranty Agreement shall have been executed and delivered by the
Guarantor and shall be in full force and effect / In order to induce the
Purchasers to purchase the Notes, the Company has agreed pursuant to the Note
Agreement to cause the Guarantor to deliver this Guaranty Agreement to the
holders.]
IV.    The Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The [Board of
Directors] of the Guarantor has determined that the incurrence of such
obligations is in the best interests of the Guarantor.
NOW THEREFORE, in [order to induce / compliance with the Note Agreement], and in
consideration of, the execution and delivery of the Note Agreement and the
purchase of the Notes by each of the Purchasers, the Guarantor hereby covenants
and agrees with, and represents and warrants to each of the holders as follows:
GUARANTY.
The Guarantor hereby irrevocably and unconditionally guarantees to each holder,
the due and punctual payment in full of (a) the principal of, Make-Whole Amount,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or










--------------------------------------------------------------------------------




the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Agreement or any other instrument referred to therein (all such obligations
described in clauses (a) and (b) above are herein called the “Guaranteed
Obligations”). The guaranty in the preceding sentence is an absolute, present
and continuing guaranty of payment and not of collectibility and is in no way
conditional or contingent upon any attempt to collect from the Company or any
other guarantor of the Notes or upon any other action, occurrence or
circumstance whatsoever. In the event that the Company shall fail so to pay any
of such Guaranteed Obligations, the Guarantor agrees to pay the same when due to
the holders entitled thereto, without demand, presentment, protest or notice of
any kind, in lawful money of the United States of America, pursuant to the
requirements for payment specified in the Notes and the Note Agreement. Each
default in payment of any of the Guaranteed Obligations shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. The Guarantor agrees that the Notes issued in
connection with the Note Agreement may (but need not) make reference to this
Guaranty Agreement.
The Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by the Guarantor or by the Company of any warranty, covenant,
term or condition in, or the occurrence of any default under, this Guaranty
Agreement, the Notes, the Note Agreement or any other instrument referred to
therein, together with all expenses resulting from the compromise or defense of
any claims or liabilities arising as a result of any such breach or default, (y)
any legal action commenced to challenge the validity or enforceability of this
Guaranty Agreement, the Notes, the Note Agreement or any other instrument
referred to therein and (z) enforcing or defending (or determining whether or
how to enforce or defend) the provisions of this Guaranty Agreement.
The Guarantor hereby acknowledges and agrees that the Guarantor’s liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and Indebtedness under and in respect of the Notes and the Note
Agreement.
Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and the Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to the Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of the Guarantor or any
holder and shall be deemed to have been automatically consented to by the
Guarantor and each holder. The Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of the Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to the Guarantor, the lesser of
(a) the amount of the Guaranteed Obligations outstanding on such date and
(b) the maximum amount that would not render the Guarantor’s liability under










-2-

--------------------------------------------------------------------------------




this Guaranty Agreement subject to avoidance under Section 548 of the United
States Bankruptcy Code (or any successor provision) or any comparable provision
of applicable state law.1
OBLIGATIONS ABSOLUTE.
The obligations of the Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim the Guarantor may have against the Company or any holder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not the Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of the
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Subsidiary Guarantor or any other Person
primarily or secondarily liable in respect of the Guaranteed Obligations; (b)
any waiver, consent, extension, indulgence or other action or inaction under or
in respect of the Notes, the Note Agreement or any other instrument referred to
therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of the
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of the Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with the Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to the Guarantor or to any subrogation, contribution or
reimbursement rights the Guarantor may otherwise have. The Guarantor covenants
that its obligations hereunder will not be discharged except [(x)] by payment in
full in cash of all of the Guaranteed Obligations and all other obligations
hereunder [or (y) in accordance with Section 9.7(c) of the Note Agreement]2.
WAIVER.
The Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of




                                                                                                    
1 If the Guarantor is domiciled in a non-U.S. jurisdiction, this paragraph is to
be revised as agreed among the Company, the Guarantor and the holders to reflect
local law.
2 The bracketed text should not be included for the guaranties by Evercore LP,
Evercore Group Holdings L.P. or Evercore Partners Services East L.L.C.


-3-

--------------------------------------------------------------------------------




any holder against the Guarantor, including, without limitation, presentment to
or demand for payment from the Company or the Guarantor with respect to any
Note, notice to the Company or to the Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of the Guarantor or otherwise operate as a
discharge of the Guarantor or in any manner lessen the obligations of the
Guarantor hereunder.
OBLIGATIONS UNIMPAIRED.
The Guarantor authorizes the holders, without notice or demand to the Guarantor
and without affecting its obligations hereunder, from time to time: (a) to
renew, compromise, extend, accelerate or otherwise change the time for payment
of, all or any part of the Notes, the Note Agreement or any other instrument
referred to therein; (b) to change any of the representations, covenants, events
of default or any other terms or conditions of or pertaining to the Notes, the
Note Agreement or any other instrument referred to therein, including, without
limitation, decreases or increases in amounts of principal, rates of interest,
the Make-Whole Amount or any other obligation; (c) to take and hold security for
the payment of the Notes, the Note Agreement or any other instrument referred to
therein, for the performance of this Guaranty Agreement or otherwise for the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the holders in their sole discretion may
determine; (e) to obtain additional or substitute endorsers or guarantors or
release any other Subsidiary Guarantor or any other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (f) to exercise or
refrain from exercising any rights against the Company or any other Person; and
(g) to apply any sums, by whomsoever paid or however realized, to the payment of
the Guaranteed Obligations and all other obligations owed hereunder. The holders
shall have no obligation to proceed against any additional or substitute
endorsers or guarantors or to pursue or exhaust any security provided by the
Company, the Guarantor or any other Person or to pursue any other remedy
available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, the Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, the Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and the Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
SUBROGATION AND SUBORDINATION.














-4-

--------------------------------------------------------------------------------




The Guarantor will not exercise any rights which it may have acquired by way of
subrogation under this Guaranty Agreement, by any payment made hereunder or
otherwise, or accept any payment on account of such subrogation rights, or any
rights of reimbursement, contribution or indemnity or any rights or recourse to
any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been paid in full in cash.
The Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to the Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the payment in full in cash of all of the Guaranteed Obligations.
If the Required Holders so request, any such Indebtedness or other obligations
shall be enforced and performance received by the Guarantor as trustee for the
holders and the proceeds thereof shall be paid over to the holders promptly, in
the form received (together with any necessary endorsements) to be applied to
the Guaranteed Obligations, whether matured or unmatured, as may be directed by
the Required Holders, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty Agreement.
If any amount or other payment is made to or accepted by the Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.
The Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Note Agreement and that its
agreements set forth in this Guaranty Agreement (including this Section 5) are
knowingly made in contemplation of such benefits.
REINSTATEMENT OF GUARANTY.
This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
RANK OF GUARANTY.
The Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Guarantor now or hereafter existing.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.






-5-

--------------------------------------------------------------------------------




The Guarantor represents and warrants to each holder as follows:
Organization; Power and Authority. The Guarantor is a [_______________], duly
organized, validly existing and in good standing under the laws of its
jurisdiction of [__________], and is duly qualified as a foreign
[_______________] and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Guarantor has the [__________] power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty
Agreement and to perform the provisions hereof.
Authorization, etc. This Guaranty Agreement has been duly authorized by all
necessary [__________] action on the part of the Guarantor, and this Guaranty
Agreement constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Compliance with Laws, Other Instruments, etc. The execution, delivery and
performance by the Guarantor of this Guaranty Agreement will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Guarantor or any of its
Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, organizational documents, or any other agreement or
instrument to which the Guarantor or any of its Subsidiaries is bound or by
which the Guarantor or any of its Subsidiaries or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Guarantor or any of its Subsidiaries or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Guarantor or any of its Subsidiaries.
Governmental Authorizations, etc. No consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by the Guarantor of
this Guaranty Agreement.
Information Regarding the Company. The Guarantor now has and will continue to
have independent means of obtaining information concerning the affairs,
financial condition and business of the Company. No holder shall have any duty
or responsibility to provide the Guarantor with any credit or other information
concerning the affairs, financial condition or business of the Company which may
come into possession of the holders.
Solvency. Upon the execution and delivery hereof, the Guarantor will be solvent,
will be able to pay its debts as they mature, and will have capital sufficient
to carry on its business.












-6-

--------------------------------------------------------------------------------




Additional Representations and Warranties. The Guarantor hereby makes, as of the
date hereof and only as to itself, each of the representations and warranties
set forth in Section 5 of the Note Agreement that is applicable to the
Guarantor.
[TAX INDEMNIFICATION.3 
All payments whatsoever under this Guaranty Agreement will be made by the
Guarantor free and clear of, and without liability for withholding or deduction
for or on account of, any present or future tax (whether income, documentary,
sales, stamp, registration, issue, capital, property, excise or otherwise),
duty, assessment, levy, impost, fee, compulsory loan, charge or withholding (a
“Tax”) of whatever nature imposed or levied by or on behalf of any jurisdiction
other than the United States (or any political subdivision or taxing authority
of or in such jurisdiction) (a “Taxing Jurisdiction”), unless the withholding or
deduction of such Tax is compelled by law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Guarantor under
this Guaranty Agreement, the Guarantor will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to each
holder such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of this Guaranty Agreement after such
deduction, withholding or payment (including, without limitation, any required
deduction or withholding of Tax on or with respect to such additional amount),
shall be not less than the amounts then due and payable to such holder under the
terms of this Guaranty Agreement before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:
any Tax that would not have been imposed but for the existence of any present or
former connection between such holder (or a fiduciary, settlor, beneficiary,
member of, shareholder of, or possessor of a power over, such holder, if such
holder is an estate, trust, partnership or corporation or any Person other than
the holder to whom the Notes or any amount payable thereon is attributable for
the purposes of such Tax) and the Taxing Jurisdiction, other than the mere
holding of the relevant Note or the receipt of payments thereunder or in respect
thereof, including, without limitation, such holder (or such other Person
described in the above parenthetical) being or having been a citizen or resident
thereof, or being or having been present or engaged in trade or business therein
or having or having had an establishment, office, fixed base or branch therein,
provided that this exclusion shall not apply with respect to a Tax that would
not have been imposed but for the Guarantor, after the date of this Guaranty
Agreement, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Guaranty Agreement are made to, the Taxing Jurisdiction imposing the
relevant Tax;
any Tax that would not have been imposed but for the delay or failure by such
holder (following a written request by the Guarantor) in the filing with the
Guarantor or the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such holder to










                                                                                                     
3 To be included if the Guarantor is domiciled in a non-U.S. jurisdiction.


-7-

--------------------------------------------------------------------------------




avoid or reduce such Taxes (including for such purpose any refilings or renewals
of filings that may from time to time be required by the relevant Taxing
Jurisdiction), provided that the filing of such Forms would not (in such
holder’s reasonable judgment) impose any unreasonable burden (in time, resources
or otherwise) on such holder or result in any confidential or proprietary income
tax return information being revealed, either directly or indirectly, to any
Person and such delay or failure could have been lawfully avoided by such
holder, and provided further that such holder shall be deemed to have satisfied
the requirements of this clause (b) upon the good faith completion and
submission of such Forms (including refilings or renewals of filings) as may be
specified in a written request of the Guarantor no later than 60 days after
receipt by such holder of such written request (accompanied by copies of such
Forms and related instructions, if any, all in the English language or with an
English translation thereof);
any Tax that would not have been so imposed but for the presentation of a Note
(where presentation is required) for payment on a date more than 30 days after
the date on which such payment became due and payable or after the date on which
payment thereof is duly provided for, whichever is later; or
any combination of clauses (a), (b) and (c) above;
and provided further that in no event shall the Guarantor be obligated to pay
such additional amounts (i) to any holder not resident in the United States of
America or any other jurisdiction in which a holder is resident for tax purposes
on the date of this Guaranty Agreement in excess of the amounts that the
Guarantor would be obligated to pay if such holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty from time to
time in effect between the United States of America or such other jurisdiction
and the relevant Taxing Jurisdiction or (ii) to any holder of a Note registered
in the name of a nominee if under the law of the relevant Taxing Jurisdiction
(or the current regulatory interpretation of such law) securities held in the
name of a nominee do not qualify for an exemption from the relevant Tax and the
Guarantor shall have given timely notice of such law or interpretation to such
holder.
By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by the
Guarantor all such forms, certificates, documents and returns provided to such
holder by the Guarantor (collectively, together with instructions for completing
the same, “Forms”) required to be filed by or on behalf of such holder in order
to avoid or reduce any Tax pursuant to the provisions of an applicable statute,
regulation or administrative practice of the relevant Taxing Jurisdiction or of
a tax treaty between the United States and such Taxing Jurisdiction and (y)
provide the Guarantor with such information with respect to such holder as the
Guarantor may reasonably request in order to complete any such Forms, provided
that nothing in this Section 9 shall require any holder to provide information
with respect to any such Form or otherwise if in the opinion of such holder such
Form or disclosure of information would involve the disclosure of tax return or
other information that is confidential or proprietary to such holder, and
provided, further, that each such holder shall be deemed to have complied with
its obligation under this paragraph with respect to any Form if such Form shall
have been duly completed and delivered by such holder to the Guarantor or mailed
to the appropriate taxing authority (which in the case of any Form which
requires that it










-8-

--------------------------------------------------------------------------------




be submitted to the United States Internal Revenue Service as a condition to its
effectiveness in the Taxing Jurisdiction shall be deemed to occur when such Form
is submitted to the United States Internal Revenue Service in accordance with
instructions contained in such Form), whichever is applicable, within 60 days
following a written request of the Guarantor (which request shall be accompanied
by copies of such Form and English translations of any such Form not in the
English language) and, in the case of a transfer of any Note, at least 90 days
prior to the relevant interest payment date.
On or before the date of this Guaranty Agreement the Guarantor shall have
furnished each Purchaser with copies of the appropriate Form (and English
translation if required as aforesaid) currently required to be filed in
[__________] pursuant to clause (b) of the second paragraph of this Section 9,
if any, and in connection with the transfer of any Note the Guarantor will
furnish the transferee of such Note with copies of any Form and English
translation then required.
If any payment is made by the Guarantor to or for the account of the holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by the Guarantor pursuant to this Section 9, then, if such holder at
its sole discretion determines that it has received or been granted a refund of
such Taxes, such holder shall, to the extent that it can do so without prejudice
to the retention of the amount of such refund, reimburse to the Guarantor such
amount as such holder shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right of the holder of any Note to arrange
its tax affairs in whatever manner it thinks fit and, in particular, no holder
of any Note shall be under any obligation to claim relief from its corporate
profits or similar tax liability in respect of such Tax in priority to any other
claims, reliefs, credits or deductions available to it or (other than as set
forth in clause (b) above) oblige any holder of any Note to disclose any
information relating to its tax affairs or any computations in respect thereof.
The Guarantor will furnish the holders of Notes, promptly and in any event
within 60 days after the date of any payment by the Guarantor of any Tax in
respect of any amounts paid under this Guaranty Agreement, the original tax
receipt issued by the relevant taxation or other authorities involved for all
amounts paid as aforesaid (or if such original tax receipt is not available or
must legally be kept in the possession of the Guarantor, a duly certified copy
of the original tax receipt or any other reasonably satisfactory evidence of
payment), together with such other documentary evidence with respect to such
payments as may be reasonably requested from time to time by any holder of a
Note.
If the Guarantor is required by any applicable law, as modified by the practice
of the taxation or other authority of any relevant Taxing Jurisdiction, to make
any deduction or withholding of any Tax in respect of which the Guarantor would
be required to pay any additional amount under this Section 9, but for any
reason does not make such deduction or withholding with the result that a
liability in respect of such Tax is assessed directly against the holder of any
Note, and such holder pays such liability, then the Guarantor will promptly
reimburse such holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by the Guarantor) upon demand by
















-9-

--------------------------------------------------------------------------------




such holder accompanied by an official receipt (or a duly certified copy
thereof) issued by the taxation or other authority of the relevant Taxing
Jurisdiction.
If the Guarantor makes payment to or for the account of any holder of a Note and
such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Guarantor (which shall specify in reasonable detail and supply the
refund forms to be filed) use reasonable efforts to complete and deliver such
refund forms to or as directed by the Guarantor, subject, however, to the same
limitations with respect to Forms as are set forth above.
The obligations of the Guarantor under this Section 9 shall survive the payment
or transfer of any Note and the provisions of this Section 9 shall also apply to
successive transferees of the Notes.]
TERM OF GUARANTY AGREEMENT.
This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantor contained herein shall continue in full force and effect and[, subject
to Section 9.7(c) of the Note Agreement,]4 shall not be discharged until such
time as all of the Guaranteed Obligations and all other obligations hereunder
shall be paid in full in cash and shall be subject to reinstatement pursuant to
Section 6.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of the
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantor and supersedes all prior agreements and understandings
relating to the subject matter hereof.
AMENDMENT AND WAIVER.


























                                                                                                    
4 The bracketed text should not be included for the guaranties by Evercore LP,
Evercore Group Holdings L.P. or Evercore Partners Services East L.L.C.


-10-

--------------------------------------------------------------------------------




Requirements. Except as otherwise provided in the fourth paragraph of Section 1
of this Guaranty Agreement, this Guaranty Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, [9], 10[,] [or] 12 [or 14.7] Section references to be updated if the Tax
Indemnification section is not included. hereof, or any defined term (as it is
used therein), or (b) which results in the limitation of the liability of the
Guarantor hereunder (except to the extent provided in the fourth paragraph of
Section 1 of this Guaranty Agreement) or in the release of the Guarantor from
its obligations hereunder or in a reduction of the scope of this Guaranty
Agreement, will be effective as to any holder unless consented to by such holder
in writing.
Solicitation of Holders of Notes.
Solicitation. The Guarantor will provide each holder of the Notes (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof. The
Guarantor will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 12.2 to
each holder promptly following the date on which it is executed and delivered
by, or receives the consent or approval of, the requisite holders of Notes.
Payment. The Guarantor will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
as consideration for or as an inducement to the entering into by any holder of
any waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
even if such holder did not consent to such waiver or amendment.
Consent in Contemplation of Transfer. Any consent given pursuant to this Section
12 by a holder that has transferred or has agreed to transfer its Note to (i)
the Company, (ii) any Subsidiary or any other Affiliate (including the
Guarantor) of the Company or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Binding Effect. Any amendment or waiver consented to as provided in this Section
12 applies equally to all holders and is binding upon them and upon each future
holder and upon the Guarantor without regard to whether any Note has been marked
to indicate such amendment or waiver. No such amendment or waiver will extend to
or affect any obligation, covenant or




                                                                                                    
5 Section references to be updated if the Tax Indemnification section is not
included.


-11-

--------------------------------------------------------------------------------




agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.
Notes Held by Company, etc. Solely for the purpose of determining whether the
holders of the requisite percentage of the aggregate principal amount of Notes
then outstanding approved or consented to any amendment, waiver or consent to be
given under this Guaranty Agreement, or have directed the taking of any action
provided herein to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Guarantor, the Company or any of their
respective Affiliates shall be deemed not to be outstanding.
NOTICES[; ENGLISH LANGUAGE].
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
if to the Guarantor, to [__________________________________], or such other
address as the Guarantor shall have specified to the holders in writing, or
if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule B to the Note Agreement, or such other
address as such holder shall have specified to the Guarantor in writing.
[Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty Agreement shall be in
English or accompanied by an English translation thereof.
This Guaranty Agreement has been prepared and signed in English and the
Guarantor agrees that the English version hereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in [____] or any other jurisdiction in respect hereof or
thereof.]6 
MISCELLANEOUS.
Successors and Assigns. All covenants and other agreements contained in this
Guaranty Agreement by or on behalf of any of the parties hereto bind and inure
to the benefit of their respective successors and assigns whether so expressed
or not.




                                                                                                    
6 To be included if the Guarantor is domiciled in a jurisdiction in which
English is not the official or primary language.


-12-

--------------------------------------------------------------------------------




Severability. Any provision of this Guaranty Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law), not invalidate or
render unenforceable such provision in any other jurisdiction.
Construction. Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such express
contrary provision) be deemed to excuse compliance with any other covenant.
Whether any provision herein refers to action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
Further Assurances. The Guarantor agrees to execute and deliver all such
instruments and take all such action as the Required Holders may from time to
time reasonably request in order to effectuate fully the purposes of this
Guaranty Agreement.
Governing Law. This Guaranty Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Jurisdiction and Process; Waiver of Jury Trial.
The Guarantor irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
The Guarantor consents to process being served by or on behalf of any holder in
any suit, action or proceeding of the nature referred to in Section 14.6(a) by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested, [to it at its
address specified in Section 13 or at such other address of which such holder
shall then have been notified pursuant to Section 13 / or delivering a copy
thereof in the manner for delivery of notices specified in Section 13, to
[_____________] (the “Process




-13-

--------------------------------------------------------------------------------




Agent”), as its agent for the purpose of accepting service of any process in the
United States].7 The Guarantor agrees that such service upon receipt (i) shall
be deemed in every respect effective service of process upon it in any such
suit, action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
Nothing in this Section 14.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against the Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
[The Guarantor hereby irrevocably appoints the Process Agent to receive for it,
and on its behalf, service of process in the United States.]8 
THE GUARANTOR AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH.
Obligation to Make Payment in United States Dollars.
(a)    Any payment on account of an amount that is payable hereunder in Dollars
which is made to or for the account of any holder of Notes in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Guarantor,
shall constitute a discharge of the obligation of the Guarantor under this
Guaranty Agreement only to the extent of the amount of Dollars which such holder
could purchase in the foreign exchange markets in London, England, with the
amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above. If the amount of Dollars that could be so
purchased is less than the amount of Dollars originally due to such holder, the
Guarantor agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency. This indemnity shall, to the fullest extent permitted
by law, constitute an obligation separate and independent from the other
obligations contained in this Guaranty Agreement, shall give rise to a separate
and independent cause of action, shall apply irrespective of any indulgence
granted by such holder from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder under any judgment or order. As used herein the term
“London Banking Day”




                                                             
7 Use process agent references if Guarantor is a non-U.S. entity.
8 To be included if Guarantor is a non-U.S. entity.


-14-

--------------------------------------------------------------------------------




shall mean any day other than Saturday or Sunday or a day on which commercial
banks are required or authorized by law to be closed in London, England.


(b)Any payment on account of an amount that is payable hereunder in Sterling
which is made to or for the account of any holder of Notes in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Guarantor,
shall constitute a discharge of the obligation of the Guarantor under this
Guaranty Agreement only to the extent of the amount of Sterling which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above. If the amount of Sterling that could be
so purchased is less than the amount of Sterling originally due to such holder,
the Guarantor agrees to the fullest extent permitted by law, to indemnify and
save harmless such holder from and against all loss or damage arising out of or
as a result of such deficiency. This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Guaranty Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under any judgment or order.


Reproduction of Documents; Execution. This Guaranty Agreement may be reproduced
by any holder by any photographic, photostatic, electronic, digital, or other
similar process and such holder may destroy any original document so reproduced.
The Guarantor agrees and stipulates that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by such holder in
the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 14.8 shall not prohibit the Guarantor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction. A facsimile or electronic transmission of the signature page of
the Guarantor shall be as effective as delivery of a manually executed
counterpart hereof and shall be admissible into evidence for all purposes.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
















-15-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.
[NAME OF GUARANTOR]


By:
 
Name:
 
Title:
 









